yr”

Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 1 of 52

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

FILE

for the
jf
Northern District of QMahoma, See don
DEC 07 2020
Division
Mark C. McCartt, Clerk
U.S. DISTRICT COURT
) Case No.
) (to he 6 illed i in the Clerk’ 's Offi ce)
James Douglas Valdez. 90CV- 5 J
"J Plaintiff(s) V J E D = J F
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
<= )
)
)
)
Stephen Kunzuedle ler and Cody, al roo. | )
Defendant(s) 5 )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list afnames. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

forma pauperis.

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

 

iy Page | of 11
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 2 of 52

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
All other names by which
you have been known:
ID Number

Current Institution
Address

B. The Defendant(s)

‘James. D. Valdez

 

David L- Moss. Criminal Justice Center
300 N- Denver Ave.

Tulsa OK FH AOB
City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (isown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (Gfknown)
Shield Number
Employer
Address

 

Steohen Kunzweiler: _

 

- Dtateick AXrormey.— ec ee ne cee ee ta

Tolls Cinnntss,. Disteet Court eee ne cn

500-5 D envesr Ave. -\J I Fl COM

alsa ee 2 Old RAAB
City State Zip Code

[| Individual capacity [XJ oficial capacity

Lady Ho\berool
Tulsa Police

 

 

 

 

 

ACLO
Tulsa Polfue. De et 2
—Talea BK
City State Zip Code

[X{ individual capacity [[] Official capacity

Page 2 of 1!
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 3 of 52

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

I.

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

City “State
] Individual capacity [ ] Official capacity

“Zip Code

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

City State Zip Code
[J Individual capacity [| Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Fourth Amendment cond Okla. Const. Are. TL See. 30

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 4 of 52

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

III.

IV.

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

See Molton Adkaclvnern

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

Other (explain) federal tase pending _.

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

B.

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

See. brace

 

If the events giving rise to your claim arose in an institution, describe where and when they arose.

Page 4 of 11
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 5 of 52

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

D.
Was anyone else involved? Who else saw what happened?)

OP tree Cody Holbrook. and Stephen Mumzwe' ler proceeding Tin a mescrraluct al Wberty .

Vv. Injuries
If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

WMO

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims.

PusiHve damages..$40,000: 00..duete the arresting officer Holbrook and. D. A» Stephen
kunzwes les acted in Aecelt restraining Valeler wolthout determing CAUSE.

Page 5 of 11
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 6 of 52

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VIL

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

I Yes
LJ No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Dowd bL.Moss_. vee — cece

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

DX Yes

[] No

[ ] Do not know

 

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[ ] Yes
[xT No

LJ Do not know

If yes, which claim(s)?

Page 6 of 1!
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 7 of 52

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

D.

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

[| Yes
No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[| Yes
No

If you did file a grievance:

1. Where did you file the grievance?

Uiek mek Loved (Talon Cowes) _- _-.

2. What did you claim in your grievance?

Rabon cl \tberbsy (Fourth Aeundbatat anc Odo Conk. Art -IE See..20)

3. What was the result, if any?

Case. Aswissed

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Th 2acrion oor terminated on v0[a9120

Page 7 of 11
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 8 of 52

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

Tiled a molfonske Reiss. ee ne

2. If you did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

Stephen Vaweeler VWulou Diack Aberney prespanded {na oral Afswiissal

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

5@e OSCN Aadwent
(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIIL Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[] Yes
KT No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 9 of 52

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[ ] Yes
dX No

If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

4, Name of Judge assigned to your case

WI.

5. Approximate date of filing lawsuit

WIA eee

 

 

6. Is the case still pending?

[ ] Yes
[ ] No

If no, give the approximate date of disposition.

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 10 of 52

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

[ ] Yes
[Xf No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

 

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number
DQ
4. Name of Judge assigned to your case

MYO

5. Approximate date of filing lawsuit

MIO

 

 

 

6. Is the case still pending?

[] Yes
[| No

If no, give the approximate date of disposition Wa

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Mila

Page 10 of 11
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 11 of 52

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

Under Federal Rule of Civil Procedure !1, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: l [/-/8-3
Signature of Plaintiff
Printed Name of Plaintiff

Prison Identification #

ets

 

 

 

Prison Address

A

SA...

For Attorneys

Date of signing:

Signature of Attorney

OK

State

fi, Deatuti itl.

 PMO3._

Zip Code

 

Printed Name of Attorney

 

Bar Number

Name of Law Firm

 

Address

Telephone Number
E-mail Address

State

Zip Code

Page 11 of 11
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 12 of 52

OKLAHOMA

State Courts Network

 

Ex. 1

Parues appear onty under the counts with which they were changed. For complete sentence information, see the court minute on the docket.

Count # 1.

The information on this page is NOT an official record. Do not rely on the correctness or completeness of
this information. Verify all information with the official record keeper. The information contained in this report
is provided in compliance with the Oklahoma Open Records Act, 51 0.S. 24A.1. Use of this Information is
governed by this act, as well as other applicable state and federal laws.

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY, OKLAHOMA

STATE OF OKLAHOMA,
Plaintiff,

Vv.

JAMES DOUGLAS VALDEZ,
Oefendant.

PARTIES

STATE OF OKLAHOMA, Plaintiff

Tulsa Police Department, ARRESTING AGENCY

VALDEZ, JAMES DOUGLAS, Defendant

ATTORNEYS

Attommey
TULSA COUNTY PUBLIC DEFENDER

EVENTS

Event

Thursday, October 8, 2020 at 10:00 AM
PRELIMINARY HEARING ISSUE (PUBLIC

DEFENDER)

Thursday, October 29, 2020 at 9:00 AM
PRELIMINARY HEARING (NO ISSUE)

COUNTS

No. CF-2020-3845
(Criminal Felony)

Filed: 09/03/2020
Closed: 10/29/2020

Judge: CF Docket D

Represented Parties
VALDEZ, JAMES DOUGLAS

Party Docket
VALDEZ, JAMES Tanya
DOUGLAS Wilson
VALDEZ, JAMES Tanya
DOUGLAS Wilson

Count # 2.

Count # 3.

Count #4,

Reporter

Count as Filed; FE1A, ENDANGERING OTHERS WHILE ELUDING POLICE OFFICER,
in violation of 21 0.5. 540A (B)
Date of Offense: 08/28/2020

Party Name Disposition Information

VALDEZ, JAMES DOUGLAS Disposed: DISMISSED, 10/29/2020. Dismissed-
Request of the State
Count as Disposed: ENDANGERING OTHERS WHILE
ELUDING POLICE OFFICER(FE1A)
Violation of 21 0.S. 540A (B)

Count as Filed: DU4II, UNLAWFUL POSSESSION OF CONTROLLED DRUG -
METHAMPHETAMINE, in violation of 63 O.S. 2-402 Al
Date of Offense: 08/28/2020

Party Name Disposition Information

VALDEZ, JAMES DOUGLAS Disposed: DISMISSED, 10/29/2020. Dismissed-
Request of the State
Count as Disposed: UNLAWFUL POSSESSION OF
CONTROLLED DRUG - METHAMPHETAMINE(DU4II)
Violation of 63 O.S. 2-402 A1

Count as Filed: OBS, OBSTRUCTING AN OFFICER, in violation of 21 O.S. 540
Date of Offense: 08/28/2020

Party Name Disposition Information

VALDEZ, JAMES DOUGLAS Disposed: DISMISSED, 10/29/2020. Dismissed-
Request of the State
Count as Disposed: OBSTRUCTING AN OFFICER(OBS)
Vislation of 21 0.S. 540

Count as Filed: LP4, AFFIXING AN IMPROPER LICENSE PLATE, in violation of 47 0.5.
4-107(d)
Date of Offense: 08/28/2020

Party Name Disposition Information

VALDEZ, JAMES DOUGLAS Disposed: DISMISSED, 10/29/2020. Dismissed-
Request of the State
Count as Disposed: AFFIXING AN IMPROPER LICENSE
PLATE (LP4)

Violation of 47 O.S. 4-107(d)
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 13 of 52

DOCKET
Date Code / Description

09-03-2020 TEXT CRIMINAL FELONY INITIAL FILING.
Document Available at Court Clerk's Office

09-03-2020 INFORMATION DEFENDANT JAMES DOUGLAS VALDEZ
WAS CHARGED WITH COUNT #1,
ENDANGERING OTHERS WHILE ELUDING
POLICE OFFICER IN VIOLATION OF 21 0.S.
540A (B)

09-03-2020 INFORMATION DEFENDANT JAMES DOUGLAS VALDEZ
WAS CHARGED WITH COUNT #2,
UNLAWFUL POSSESSION OF
CONTROLLED DRUG -
METHAMPHETAMINE IN VIOLATION OF 63
0.8. 2-402 A1

09-03-2020 INFORMATION DEFENDANT JAMES DOUGLAS VALDEZ
WAS CHARGED WITH COUNT #3,
OBSTRUCTING AN OFFICER IN VIOLATION
OF 21 0.8. 540

09-03-2020 INFORMATION DEFENDANT JAMES DOUGLAS VALDEZ
WAS CHARGED WITH COUNT #4, AFFIXING
AN IMPROPER LICENSE PLATE IN
VIOLATION OF 47 O.S. 4-107(D)

OCIS HAS AUTOMATICALLY ASSIGNED
JUDGE CF DOCKET E TO THIS CASE.

09-03-2020 TEXT

DISTRICT ATTORNEY INSPECTION
NOTIFICATION

Document Available (41047620726) [TIFF
{gjPDF

09-04-2020 DAINS

i

Count Party

VALDEZ,
JAMES
DOUGLAS

VALDEZ,
JAMES
DOUGLAS

VALDEZ,
JAMES
DOUGLAS

VALDEZ,
JAMES
DOUGLAS

VALDEZ,
JAMES
DOUGLAS

VALDEZ,
JAMES
DOUGLAS

Date Code
09-04-2020 CTARRPL

09-09-2020 RETCO

09-09-2020 O

09-10-2020 AFPCA

09-10-2020 RETCO

09-30-2020 MO

10-07-2020 MOD

Description Count Party Amount
JUDGE DAVID GUTEN: DEFENDANT VALDEZ,

PRESENT, IN CUSTODY AND PUBLIC JAMES

DEFENDER APPOINTED AS COUNSEL OF DOUGLAS

RECORD. ARRAIGNMENT HELD.
DEFENDANT WAIVES READING OF THE
INFORMATION AND FURTHER TIME TO
PLEAD. DEFENDANT ENTERS A PLEA OF
NOT GUILTY. PRELIMINARY HEARING SET
FOR 10-08-2020 @ 10:00 AM IN ROOM 347.
BOND $25,000.00 AGGREVATED.
DEFENDANT REMANDED TO CUSTODY.

CASE REASSIGNED TO CF D DOCKET
BASED ON CF-20-3454.

RETURN COMMITMENT VALDEZ,
Document Available (#1047620964) E\ TIFF JAMES
BIPOF DOUGLAS
ARRAIGMENT COURT'S ORDER FOR VALDEZ,
REASSIGNMENT OF CRIMINAL DISTRICT JAMES
JUDGE DOUGLAS
Document Available (#1047734631) EQ TIFF

iS]PDF

AFFIDAVIT & FINDING OF PROBABLE VALDEZ,
CAUSE T.R.A.C.1.S. (ARRESTED) JAMES
Oocument Available at Court Clerk's Office DOUGLAS
RETURN COMMITMENT VALDEZ,
Document Available (#1047738143) EY TIFF JAMES
{SPDF DOUGLAS
MOTION TO DISMISS ACTION WITH VALDEZ,
PREJUDICE UNWARRANTED RESTRAINT JAMES
OF LIBERTY; COPY DA & JUDGE WILSON DOUGLAS
Document Available (#1047291975) (TIFF

QIPDF

MOTION TO DISMISS; COPY DA & JUDGE VALDEZ,
WILSON JAMES
Document Available (41047901989) [TIFF DOUGLAS

PDF
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 14 of 52

Date Code Description Count Party Amount
10-08-2020 CTPASS JUDGE DAVID GUTEN: DEFENDANT VALDEZ,
REPRESENTED BY TEDDY COOPER. JAMES
STATE REPRESENTED BY MORGAN DOUGLAS

MEDDERS. PRELIMINARY HEARING
PASSED NO ISSUE TO 10-29-20 AT 9:00 AM
ROOM 347. BOND TO REMAIN.

10-29-2020 DISMISSED JUDGE DAVID GUTEN: DEFENDANT NOT 1 VALDEZ,
PRESENT, IN CUSTODY, AND JAMES
REPRESENTED BY AMANDA MIMMS. DOUGLAS
STATE REPRESENTED BY MORGAN
MEDDERS. CASE DISMISSED COST TO
STATE, DEFENDANT CHARGED IN
FEDERAL COURT. RELEASE ISSUED

10-30-2020 ABST ABSTRACT SENT TO D.P.S. 2. ~=VALDEZ,
JAMES
DOUGLAS

10-30-2020 ABST ABSTRACT SENT TO DPS. 4 VALDEZ,
JAMES
DOUGLAS

10-30-2020 ABST ABSTRACT SENT TO D.P.S. 1 VALDEZ,
JAMES
DOUGLAS
|

Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 15 of 52

a
Ve\de2 j ‘anes D.
Ih

 
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 16 of 52

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY

STATE OF OKLAHOMA
EKA
State of Oklahoma )
Plaintiff, ) CF-2020-3454
-VS- ) CF-2020-3845
James Douglas Valdez ) Special Judge Tanya Wilson
Respondent, )

MOTION TO DISMISS ACTION WITH PREJUDICE
UNWARRANTED RESTRAINT OF LIBERTY

COMES NOW, Defendant, James Valdez, moves this court to dismiss action due to the state
failing to establish probable cause and protect the defendant’s rights to have the probable cause
arraignment within 48-Hours after the warrantless arrest to prevent excessive restraint of liberty;
the state proceeded intentionally or unintentionally with these safeguards neglected this shall
result in immediate emancipation regarding Valdez liberty.

Statement of Facts

Extended restraint of liberty violated constitutional standards,

Detectives failed to provide the pre-arrest determination for probable cause,

The 48-Hour determination for probable cause upholds a constitutional background,
Safeguards to establish a criminal complaint and prevent deprivation is to conduct any
warrant or warrantless arrest with probable cause,

The respondent was not arraigned to determine probable merits of cause for the warrantless
arrest until a week after the 48-Hour unwarranted restraint of liberty,

Detectives failed to uphold Fourth Amendment and Okla. Const. Art. II Sec. 30 insurance.
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 17 of 52

Statement of Case

On 08/01/20 the state filed charges on Valdez based on a warrantless search for the case number
CF-20-3454, officers that conducted the arrest failed to contact TPD and acted in “bad-faith”
due to the Broken Arrow Task Force officer engaging in the search and arrest of another suspect
that was with Valdez, this incident occurred in Tulsa County the Broken Arrow officer knew he
had no jurisdiction to engage in such operation; the courts and arresting officers knew this was
conducted in “bad-faith” and still attempted to proceed but the state proceed outside of Fourth
Amendment requirements by not determining probability within 48-Hours, this lead to a (6) six
day restraint of liberty which compelled Valdez to post bond without a duly arraignment to
determine probable cause and set a bond; Valdez posted bond on approx. 08/06/20. Now the
second restraint of liberty occurred with additional charges while Valdez was out on bond for
CF-20-3454, Valdez encountered more contact with law enforcement which lead to a
warrantless arrest on approx. 08/28/20 under case number CF-20-3845 Criminal charges was not
filed until 09/03/20 and Valdez was not arraigned until approx. 09/04/20 approx. (7) seven days
after the warrantless failing to protect the 48-Hour restraint of liberty without probable cause
determination by the judge. Officers failed to meet Fourth Amendment probable cause requisites
to establish the warrantless arrest, the courts lacks jurisdiction to prosecute failing to promptly
provide a probable cause arraignment within 48-Hours under Gerstein and McLaughlin
requirements Valdez was arrested without a warrant on approx. 08/28/20 and Fritz did not get
arraigned to determine such cause for arrest until approx. 09/04/20 in front of Judge David
Guten approx. (7) seven days exceeding the 48-Hour requirement this violated Valdez
guaranteed insurance under Fourth Amendment and Okla. Const. Art. H Sec. 30 safeguards.

Gerstein v. Pugh, 420 U.S. 103:

Under this practical compromise, a policeman's on-the-scene assessment of probable cause
provides legal justification for arresting a person suspected of crime, and for a brief period of
detention to take the administrative steps incident to arrest. Once the suspect is in custody,
however, the reasons that justify dispensing with the magistrate's neutral judgment evaporate.
There no longer is any danger that the suspect will escape or commit further crimes while the
police submit their evidence to a magistrate. And, while the State's reasons for taking summary
action subside, the suspect's need for a neutral determination of probable cause increases
significantly. The consequences of prolonged detention may be more serious than the
interference occasioned by arrest. Pretrial confinement may imperil the suspect's job, interrupt
his source of income, and impair his family relationships. See 2. Goldfarb, Ransom 32-91
(1965); L. Katz, Justice Is the Crime 51-62 (1972). Even pretrial release may be accompanied by
burdensome conditions that effect a significant restraint of liberty. See, e.g, /8 U_S. C. $$ 3146
(a)(2), (5). When the stakes are this high, the detached judgment of a neutral magistrate is
essential if the Fourth Amendment is to furnish meaningful protection from unfounded
interference with liberty. Accordingly, we hold that the Fourth Amendment requires a judicial
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 18 of 52

determination of probable cause as a prerequisite to extended restraint of liberty following
arrest.

This result has historical support in the common law that has guided interpretation of the Fourth
Amendment. See Carroll v. United States, 267 U.S. 132, 149 (1925). At common law it was
customary, if not obligatory, for an arrested person to be brought before a justice of the peace
shortly after arrest. 2M. Hale, Pleas of the Crown 77, 81, 95, 121 (1736); 2 W_ Hawkins, Pleas
of the Crown 116-117 (4th ed. 1762). See also Kurtz v. Moffitt, 115 U.S. 487, 498-499 (1883).
The justice of the peace would "examine” the prisoner and the witnesses to determine whether
there was reason to believe the prisoner had committed a crime. If there was, the suspect would
be committed to jail or bailed pending trial. If not, he would be discharged from custody. / M.
Hale, supra, at 583-586; 2 W. Hawkins, supra, at 116-119; 1 J_ Stephen, History of the Criminal
Law of England 233 (1883). The initial determination of probable cause also could be reviewed
by higher courts on a writ of habeas corpus. 2 W. Hawkins, supra, at 112-115; 1 J_ Stephen,
supra, at 243, see Ex parte Bollman_ 4 Cranch, at 97-101. This practice furnished the model for
criminal procedure in America immediately following the adoption of the Fourth Amendment,
see Ex parte Bollman, supra: Ex parte Burford, 3 Cranch 448 (1806); United States v.
Hamilton, 3 Dall. 17 (1795), and there are indications that the Framers of the Bill of Rights
regarded it as a model for a "reasonable" seizure. See Draper v. United States, 358 US., at 317-
320 (DOUGLAS, J., dissenting)

 

 

In Albrecht v. United States, 273 U.S. 1, 5 (1927), the Court held that an arrest warrant issued
solely upon a United States Attorney's information was invalid because the accompanying
affidavits were defective. Although the Court's opinion did not explicitly state that the
prosecutor's official oath could not furnish probable cause, that conclusion was implicit in the
judgment that the arrest was illegal under the Fourth Amendment. More recently, in Coolidge v.
New Hampshire, 403 U.S. 443, 449-453 (1971), the Court held that a prosecutor's responsibility
to law enforcement is inconsistent with the constitutional role of a neutral and detached
magistrate. We reaffirmed that principle in Shadwick v. City of Tampa, 407 U.S. 345 (1972),
and held that probable cause for the issuance of an arrest warrant must be determined by
someone independent of police and prosecution. See also United States y. United States District
Court, 407 U.S. 297, 317 (1972). The reason for this separation of functions was expressed by
Mr. Justice Frankfurter in a similar context:

"A democratic society, in which respect for the dignity of all men is central, naturally guards
against the misuse of the law enforcement process. Zeal in tracking down crime is not in itself
an assurance of soberness of judgment. Disinterestedness in law enforcement does not alone
prevent disregard of cherished liberties. Experience has therefore counseled that safeguards
must be provided against the dangers of the overzealous as well as the despotic. The awful
instruments of the criminal law cannot be entrusted to a single functionary. The complicated
process of criminal justice is therefore divided into different parts, responsibility for which is
separately vested in the various participants upon whom the criminal law relies for its
vindication." McNabb v. United States, 318 U.S. 332, 343 (1943).

In holding that the prosecutor's assessment of probable cause is not sufficient alone to justify
restraint of liberty pending trial, we do not imply that the accused is entitled to judicial oversight
or review of the decision to prosecute. Instead, we adhere to the Court's prior holding that a
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 19 of 52

judicial hearing is not prerequisite to prosecution by information. Beck v. Washington, 369 U.S.
541, 545 (1962); Lem Woon v. Oregon, 229 U.S. 586 (1913).

Although it may be true that the Fourth Amendment's "balance between individual and public
interests always has been thought to define the ‘process that is due’ for seizures of person or
property in criminal cases," ante, at 125 n_ 27, this case does not involve an initial arrest, but
rather the continuing incarceration of a presumptively innocent person. Accordingly, I cannot
join the Court's effort to foreclose any claim that the traditional requirements of constitutional
due process are applicable in the context of pretrial detention.

It is the prerogative of each State in the first instance to develop pretrial procedures that provide
defendants in pretrial custody with the fair and reliable determination of probable cause for
detention required by the Constitution. Cf Morrissey v. Brewer, 408 U.S. 471, 488. The
constitutionality of any particular method for determining probable cause can be properly
decided only by evaluating a State's pretrial procedures as a whole, not by isolating a particular
part of its total system. As the Court recognizes, great diversity exists among the procedures
employed by the States in this aspect of their criminal justice system. Ante, at 123-124.

 

In Ex parte Bollman, two men charged in the Aaron Burr case were committed following an
examination in the Circuit Court of the District of Columbia. They filed a petition for writ of
habeas corpus in the Supreme Court. The Court, in an opinion by Mr. Chief Justice Marshall,
affirmed its jurisdiction to issue habeas corpus to persons in custody by order of federal trial
courts. Then, following arguments on the Fourth Amendment requirement of probable cause, the
Court surveyed the evidence against the prisoners and held that it did not establish probable
cause that they were guilty of treason. The prisoners were discharged.

Because the standards are identical, ordinarily there is no need for further investigation before
the probable cause determination can be made.

"Presumably, whomever the police arrest they must arrest on ‘probable cause.' It is not the
function of the police to arrest, as il were, at large and to use an interrogating process at police
headquarters in order to determine whom they should charge before a committing magistrate on
‘probable cause." Mallory v. United States, 354 U.S. 449, 456 (1957).

In his concurring opinion, MR. JUSTICE STEWART objects to the Court's choice of the Fourth
Amendment as the rationale for decision and suggests that the Court offers less procedural
protection to a person in jail than it requires in certain civil cases.

Moreover, the Fourth Amendment probable cause determination is in fact only the first stage of

an elaborate system, unique in jurisprudence, designed to safeguard the rights of those accused
of criminal conduct.

County of Riverside v. McLaughlin, 500 U.S. 44:

Scalia, J., dissented, expressing the view that (1) the Fourth Amendment preserves the traditional
protections against unlawful arrest afforded by the common law, including the rule that (a) a
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 20 of 52

person arresting a suspect without a warrant must deliver the arrestee to a magistrate "as soon as
he reasonably can," and (b) the only element bearing on the reasonableness of delay is the
arresting officer's ability to reach a magistrate who can issue the needed warrant for further
detention; (2) it is thus an unreasonable seizure within the meaning of the Fourth Amendment
for the police, having arrested a suspect without a warrant, to delay a determination of probable
cause for the arrest either (a) for reasons unrelated to arrangement of the probable cause
determination or completion of the steps incident to arrest, or (b) beyond 24 hours after the
arrest, which, according to available data, is all that is needed to complete the procedures
incident to arrest; and (3) combining the probable cause determination with other proceedings
does not justify a delay.

ARREST 82 > without warrant -- judicial determination of probable cause -- promptness -- >
Headnote:

A jurisdiction that provides judicial determinations of probable cause within 48 hours of a
warrantless arrest will, as a general matter, comply with the requirement, under the Federal
Constitution's Fourth Amendment, that such determinations be provided promptly, and such a
jurisdiction will therefore be immune from systemic challenges to its probable cause
determination procedures, as (1) a 48-hour rule accommodates the competing interests involved,
whereby (a) states have a strong interest in protecting public safety by taking into custody those
persons who are reasonably suspected of having engaged in criminal activity, even where there
has been no opportunity for a prior judicial determination of probable cause, but (b) prolonged
detention based on incorrect or unfounded suspicion may unjustly imperil suspects' jobs,
interrupt their sources of income, and impair their family relationships; (2) the vague admonition
of the common law that an arresting officer must bring a person arrested without a warrant
before a judicial officer "as soon as he reasonably can” offers no support for an inflexible
standard that would require a probable cause determination to be made as soon as the
administrative steps incident to arrest are completed; and (3) given that it can take 36 hours to
process arrested persons, a rule setting 24 hours as the outer boundary for providing probable
cause determinations would compel countless jurisdictions to speed up their criminal justice
mechanisms substantially, presumably by reallocating tax dollars, and this is not a situation
where the Constitution compels such direct interference with local control. (Marshall,
Blackmun, Stevens, and Scalia, JJ., dissented from this holding.)

ARREST §2 > BAIL AND RECOGNIZANCE $6 > CRIMINAL LAW &57 > warrantless arrest
-- probable cause determination -- arraignment -- > Headnote:

Warrantless arrests are permitted under the Federal Constitution's Fourth Amendment, but
persons arrested without a warrant must promptly be brought before a neutral magistrate for a
judicial determination of probable cause; states may choose to comply with the requirement of a
prompt probable cause determination in different ways, and are not constitutionally compelled to
provide a probable cause hearing the moment a suspect is finished being "booked," a rule which
would make it impossible to incorporate probable cause determinations into the procedure for
setting bail or fixing other conditions of pretrial release; jurisdictions are constitutionally
permitted to incorporate probable cause determinations into other pretrial procedures, so long as
they do so promptly; the promptness requirement means that only those proceedings that arise
very early in the pretrial process--such as bail hearings and arraignments--may be combined
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 21 of 52

with the probable cause determination; a jurisdiction that chooses to offer combined proceedings
must do so as soon as is reasonably feasible, but in no event later than 48 hours after arrest; thus,
a county which requires arraignments to be conducted without unnecessary delay and, in any
event, within 2 days of arrest, is entitled to combine probable cause determinations with
arraignments.

ARREST 82 > without warrant -- probable cause determination -- delay -- > Headnote:

The Federal Constitution's Fourth Amendment permits a reasonable postponement of a probable
cause determination following a warrantless arrest while the police cope with the everyday
problems of processing suspects through an overly burdened criminal justice system; but
flexibility in this matter has its limits, and a state has no legitimate interest in detaining for an
extended period individuals who have been arrested without probable cause.

ARREST §2 > CRIMINAL LAW $57 > EVIDENCE $419 > probable cause for warrantless
arrest -- judicial determination -- promptness -- burden of proof --_> Headnote:

Although a jurisdiction that provides judicial determinations of probable cause for warrantless
arrests within 48 hours of such arrests will generally comply with the promptness requirements
of the Federal Constitution's Fourth Amendment, this does not mean that the probable cause
determination in a particular case passes constitutional muster simply because it is provided
within 48 hours, as such a hearing may nonetheless violate the Fourth Amendment if the arrested
individual can prove that his or her probable cause determination was delayed unreasonably;
examples of unreasonable delay are delays for the purpose of gathering additional evidence to
justify the arrest, a delay motivated by ill will against the arrested individual, or delay for delay's
sake, but courts must allow a substantial degree of flexibility in evaluating whether the delay in
a particular case is unreasonable; where an arrested individual does not receive a probable cause
determination within 48 hours. the individual does not bear the burden of proving an
unreasonable delay, but rather the burden shifts to the government to demonstrate the existence
of a bona fide emergency or other extraordinary circumstance; the fact that in a particular case it
may take longer than 48 hours to consolidate pretrial proceedings does not qualify as an
extraordinary circumstance, nor do intervening weekends.

Respondent McLaughlin brought a class action seeking injunctive and declaratory relief under
42 U_S. C.§ 1983, alleging that petitioner County of Riverside (County) violated the holding of
Gerstein v. Pugh, 420 U.S. 103, 43 L. Ed. 2d 54, 95S. Ct. 854, by failing to provide “prompt”
judicial determinations of probable cause to persons who, like himself, were arrested without a
warrant. The County combines such determinations with arraignment procedures which, under
County policy, must be conducted within two days of arrest, excluding weekends and holidays.
The County moved to dismiss the complaint, asserting that McLaughlin lacked standing to bring
the suit because the time for providing him a "prompt" probable cause determination had already
passed and he had failed to show, as required by Los Angeles v. Lyons, 461 U.S. 95, 75 L. Ed. 2d
675, 103 S. Ct. 1660, that he would again be subject to the allegedly unconstitutional conduct.
The District Court never explicitly ruled on the motion to dismiss, but accepted for filing a
second amended complaint -- the operative pleading here -- which named respondents James,
Simon, and Hyde as additional individual plaintiffs and class representatives, and alleged that
each of them had been arrested without a warrant, had not received a prompt probable cause

 
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 22 of 52

hearing, and was still in custody. The court granted class certification and subsequently issued a
preliminary injunction requiring that all persons arrested by the County without a warrant be
provided probable cause determinations within 36 hours of arrest, except in exigent
circumstances. The Court of Appeals affirmed, rejecting the County's Lyons-based standing
argument and ruling on the merits that the County's practice was not in accord with Gerstein's
promptness requirement because no more than 36 hours were needed to complete the
administrative steps incident to arrest.

The County's current policy and practice do not comport fully with Gerstein's requirement of a
"prompt" probable cause determination. Pp. 52-59.

Although a hearing within 48 hours may nonetheless violate Gerstein if the arrested individual
can prove that his or her probable cause determination was delayed unreasonably, courts
evaluating the reasonableness of a delay must allow a substantial degree of flexibility, taking
into account the practical realities of pretrial procedures. Where an arrested individual does not
receive a probable cause determination within 48 hours, the burden of proof shifts to the
government to demonstrate the existence of a bona fide emergency or other extraordinary
circumstance, which cannot include intervening weekends or the fact that in a particular case it
may take longer to consolidate pretrial proceedings. Pp. 55-58.

In Gerstein v. Pugh, 420 U.S. 103, 43 L. Ed. 2d 34, 95'S. Ct. 854 (1975), this Court held that the
Fourth Amendment requires a prompt judicial determination of probable cause as a prerequisite
to an extended pretrial detention following a warrantless arrest. This case requires us to define
what is "prompt" under Gerstein.

The court then proceeded to the merits and determined that the County's policy of providing
probable cause determinations at arraignment within 48 hours was "not in accord with Gerstein's
requirement of a determination ‘promptly after arrest'" because no more than 36 hours were
needed "to complete the administrative steps incident to arrest." /d., at 1278.

On the other hand, prolonged detention based on incorrect or unfounded suspicion may unjustly
"imperil [a] suspect's job, interrupt his source of income, and impair his family relationships."
Id., at 114. We sought to balance these competing concerns by holding that States "must provide
a fair and reliable determination of probable cause as a condition for any significant pretrial
restraint of liberty, and this determination must be made by a judicial officer either before or
promptly after arrest." Jd., at 125 (emphasis added).

 

Our task in this case is to articulate more clearly the boundaries of what is permissible under the
Fourth Amendment. Although we hesitate to announce that the Constitution compels a specific
time limit, it is important to provide some degree of certainty so that States and counties may
establish procedures with confidence that they fall within constitutional bounds. Taking into
account the competing interests articulated in Gerstein, we believe that a jurisdiction that
provides judicial determinations of probable cause within 48 hours of arrest will, as a general
matter, comply with the promptness requirement of Gerstein. For this reason, such jurisdictions
will be immune from systemic challenges.
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 23 of 52

This is not to say that the probable cause determination in a particular case passes constitutional
muster simply because it is provided within 48 hours. Such a hearing may nonetheless violate
Gerstein if the arrested individual can prove that his or her probable cause determination was
delayed unreasonably. Examples of unreasonable delay are delays for the purpose of gathering
additional evidence to justify the arrest, a delay motivated by ill will against the arrested
individual, or delay for delay's sake. In evaluating whether the delay in a particular case is
unreasonable, however, courts must allow a substantial degree of flexibility.

Where an arrested individual does not receive a probable cause determination within 48 hours,
the calculus changes. In such a case, the arrested individual does not bear the burden of proving
an unreasonable delay. Rather, the burden shifts to the government to demonstrate the existence
of a bona fide emergency or other extraordinary circumstance. The fact that in a particular case
it may take longer than 48 hours to consolidate pretrial proceedings does not qualify as an
extraordinary circumstance. Nor, for that matter, do intervening weekends. A jurisdiction that
chooses to offer combined proceedings must do so as soon as is reasonably feasible, but in no
event later than 48 hours after arrest.

Everyone agrees that the police should make every attempt to minimize the time a
presumptively innocent individual spends in jail. One way to do so is to provide a judicial
determination of probable cause immediately upon completing the administrative steps incident
to arrest -- i. e., as soon as the suspect has been booked, photographed, and fingerprinted As
JUSTICE SCALIA explains, several States, laudably, have adopted this approach. The
Constitution does not compel so rigid a schedule, however. Under Gerstein, jurisdictions may
choose to combine probable cause determinations with other pretrial proceedings, so long as
they do so promptly. This necessarily means that only certain proceedings are candidates for
combination. Only those proceedings that arise very early in the pretrial process -- such as bail
hearings and arraignments -- may be chosen, Even then, every effort must be made to expedite
the combined proceedings. See 420 U.S. at /24.

One of those -- one of the most important of those -- was that a person arresting a suspect
without a warrant must deliver the arrestee to a magistrate "as soon as he reasonably can." 2M.
Hale, Pleas of the Crown 95, n.13 (1st Am. ed_ 1847). See also 4 W. Blackstone, Commentaries
*289, *293: Wright v. Court, 107 Eng. Rep. 1182 (K. B. 1825) ("It is the duty of a person
arresting any one on suspicion of felony to take him before a justice as soon as he reasonably
can"); / R. Burn, Justice of the Peace 276-277 (1837) ("When a constable arrests a party for
treason or felony, he must take him before a magistrate to be examined as soon as he reasonably
can") (emphasis omitted). The practice in the United States was the same. See, e. g., 3 Am. Jur.
2d. Arrest §§ 76,77 (1962); Venable v. Huddy, 77 N.JLL. 351,72 A. 10,11 (1909); Atchison, T.
& S. FR. Co. v. Hinsdell, 76 Kan. 74, 76, 90 P. 800, 801 (1907); Ocean S. S. Co. v. Williams,
69 Ga. 251, 262 (1883); Johnson v. Mayor and City Council of Americus, 46 Ga, 80, 86-87
(1872); Low y. Evans. 16 Ind. 486, 489 (1861); Tubbs v. Tukey, 57 Mass. 438, 440 (1849)
(warrant); Perkins, The Law of Arrest, 25 lowa L. Rev. 201, 254 (1940). Cf, Pepper v. Mayes,
81 Ky. 673 (1884). It was clear, moreover, that the only element bearing upon the
reasonableness of delay was not such circumstances as the pressing need to conduct further
investigation, but the arresting officer's ability, once the prisoner had been secured, to reach a
magistrate who could issue the needed warrant for further detention. 5 Am. Jur. 2d, Arrest,
supra, &§ 76, 77; 1 Restatement of Torts § 134. Comment b (1934); Keefe v. Hart, 213 Mass.

 

 

 
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 24 of 52

476, 482, 100 N.E. 558, 559 (1913): Leger vy, Warren, 62 Ohio St. 500, 57 N.E. 506, 508 (Ohio
1900); Burk v. Howley, 179 Pa, 539, 551, 36.A. 327, 329 (1897); Kirk & Son v. Garrett, 84 Md.
383, 405, 35 A. 1089, 1091 (1896): Simmons v. Vandyke, 138 Ind_ 380, 384, 37 NE. 973, 974
(1894) (dictum); Ocean S. S. Co, v. Williams, supra, at 263: Hayes v. Mitchell, 69 Ala. 452, 455
(1881); Kenerson v. Bacon, 41 Vt. 573, 577 (1869): Green v. Kennedy, 48 N.Y. 653, 654 (1871);
Schneider y. McLane, 3 Keyes 568 (NY App. 1867); Annot., 51 L. R.A. 216 (1901). Cf Wheeler
v, Nesbitt, 65 U.S. 544, 24 HOW 544, 552, 16 L. Ed. 765 (1860). Any detention beyond the
period within which a warrant could have been obtained rendered the officer liable for false
imprisonment, See, e. g., Twilley v. Perkins, 77 Md. 252, 265, 26 A. 286, 289 [**1673] (1893);
Wiggins v. Norton, 83 Ga. 148, 152, 9 SE. 607, 608-609 (1889); Brock v. Stimson, 108 Mass.
520 (1871); Annot., 98 A. L. R. 2d 966 (1964).

Since the Court's opinion hangs so much upon Gerstein, it is worth quoting the allegedly
relevant passage in its entirety.

"Although we conclude that the Constitution does not require an adversary determination of
probable cause, we recognize that state systems of criminal procedure vary widely. There is no
single preferred pretrial procedure, and the nature of the probable cause determination usually
will be shaped to accord with a State's pretrial procedure viewed as a whole. While we limit our
holding to the precise requirement of the Fourth Amendment, we recognize the desirability of
flexibility and experimentation by the States. It may be found desirable, for example, to make
the probable cause determination at the suspect's first appearance before a judicial officer, .. . or
the determination may be incorporated into the procedure for setting bail or fixing other
conditions of pretrial release. In some States. existing procedures may satisfy the requirement of
the Fourth Amendment. Others may require only minor adjustment, such as acceleration of
existing preliminary hearings. Current proposals for criminal procedure reform suggest other
ways of testing probable cause for detention. Whatever procedure a State may adopt, it must
provide a fair and reliable determination of probable cause as a condition for any significant
pretrial restraint of liberty, and this determination must be made by a judicial officer either
before or promptly after arrest." 420 U.S. at 123-125 (footnotes omitted; emphasis added).

The Court's holding today rests upon the statement that "we recognize the desirability of
flexibility and experimentation." But in its context that statement plainly refers to the nature of
the hearing and not to its timing. That the timing is a given and a constant is plain from the
italicized phrases, especially that which concludes the relevant passage. The timing is
specifically addressed in the previously quoted passage of the opinion, which makes clear that
"promptly after arrest" means upon completion of the "administrative steps incident to arrest."

Of course even if the implication of the dictum in Gerstein were what the Court says, that would
be poor reason for keeping a wrongfully arrested citizen in jail contrary to the clear dictates of
the Fourth Amendment. What is most revealing of the frailty of today's opinion is that it relies
upon nothing but that implication from a dictum, plus its own (quite irrefutable because entirely
value laden) "balancing" of the competing demands of the individual and the State. With respect
to the point at issue here, different times and different places -- even highly liberal times and
places -- have struck that balance in different ways. Some Western democracies currently permit
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 25 of 52

the executive a period of detention without impartially adjudicated cause. In England, for
example, the Prevention of Terrorism Act 1989, §& 14(4), 5, permits suspects to be held without
presentation and without charge for seven days. 12 Halsbury's Stat. 1294 (4th ed_ 1989). It was
the purpose of the Fourth Amendment to put this matter beyond time, place, and judicial
predilection, incorporating the traditional common-law guarantees against unlawful arrest. The
Court says not a word about these guarantees, and they are determinative. Gerstein's approval of
a "brief period” of delay to accomplish "administrative steps incident to an arrest" is already a
questionable extension of the traditional formulation, though it probably has little practical effect
and can perhaps be justified on de minimis grounds. To expand Gerstein, however, into an
authorization for 48-hour detention related neither to the obtaining of a magistrate nor the
administrative "completion" of the arrest seems to me utterly unjustified. Mr. McLaughlin was
entitled to have a prompt impartial determination that there was reason to deprive him of his
liberty -- not according to a schedule that suits the State's convenience in piggybacking various
proceedings, but as soon as his arrest was completed and the magistrate could be procured.

I have finished discussing what I consider the principal question in this case, which is what
factors determine whether the post-arrest determination of probable cause has been (as the
Fourth Amendment requires) "reasonably prompt." The Court and I both accept two of those
factors, completion of the administrative steps incident to arrest and arranging for a magistrate's
probable-cause determination. Since we disagree, however, upon a third factor -- the Court
believing, as I do not, that "combining" the determination with other proceedings justifies a
delay -- we necessarily disagree as well on the subsequent question, which can be described as
the question of the absolute time limit. Any determinant of "reasonable promptness" that is
within the control of the State (as the availability of the magistrate, the personnel and facilities
for completing administrative procedures incident to arrest, and the timing of "combined
procedures" all are) must be restricted by some outer time limit, or else the promptness
guarantee would be worthless. If, for example, it took a full year to obtain a probable-cause
determination in California because only a single magistrate had been authorized to perform that
function throughout the State, the hearing would assuredly not qualify as "reasonably prompt."
At some point, legitimate reasons for delay become illegitimate.

I do not know how the Court calculated its outer limit of 48 hours. I must confess, however, that
I do not know how I would do so either, if I thought that one justification for delay could be the
State's "desire to combine." There are no standards for "combination," and as we acknowledged
in Gerstein the various procedures that might be combined "vary widely" from State to State.
420 US. at 123. So as far as I can discern (though I cannot pretend to be able to do better), the
Court simply decided that, given the administrative convenience of "combining," it is not so bad
for an utterly innocent person to wait 48 hours in jail before being released.

With one exception, no federal court considering the question has regarded 24 hours as an
inadequate amount of time to complete arrest procedures, and with the same exception every
court actually setting a limit for a probable-cause determination based on those procedures has
selected 24 hours. (The exception would not count Sunday within the 24-hour limit.) See
Bernard y. Palo Alto, 699 F.2d at 1025; McGill v. Parsons, 532 F.2d 484, 485 (CA3 1976);
Sanders v. Houston, 543 F. Supp. at 701-703; Lively v. Cullinane, 451 F. Supp. at 1003-1004.
Cf Dommer y. Hatcher, 427 F.Supp. 1040, 1046 (ND Ind_1975) (24-hour maximum, 48 if
Sunday included), rev'd in part, 653 F.2d 289 (CA7 1981). See also Gramenos y. Jewel

10
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 26 of 52

Companies, Inc., 797 F.2d at 437 (four hours "requires explanation"); Brandes, Post-Arrest
Detention and the Fourth Amendment: Refining the Standard of Gerstein v. Pugh, 22 Colum. J.
L. & Soc. Prob. 445, 474-475 (1989). Federal courts have reached a similar conclusion in
applying Federal Rule of Criminal Procedure 5(a), which requires presentment before a federal
magistrate "without unnecessary delay." See, e. g., Thomas, The Poisoned Fruit of Pretrial
Detention, 61 N_Y_U_L. Rev. 413, 450, n.238 (1986) (citing cases). And state courts have
similarly applied a 24-hour limit under state statutes requiring presentment without
"unreasonable delay." New York, for example, has concluded that no more than 24 hours is
necessary from arrest to arraignment, People ex rel. Maxian v. Brown, 164 A.D.2d at 62-64, 561
N.Y.S.2d at 42]-422. Twenty-nine States have statutes similar to New York's, which require
either presentment or arraignment "without unnecessary delay" or "forthwith"; eight States
explicitly require presentment or arraignment within 24 hours; and only seven States have
statutes explicitly permitting a period longer than 24 hours. Brandes, supra_at 478, n.230. Since
the States requiring a probable-cause hearing within 24 hours include both New York and
Alaska, it is unlikely that circumstances of population or geography demand a longer period.
Twenty-four hours is consistent with the American Law Institute's Model Code. ALL Model
Code of Pre-Arraignment Procedure § 310.1 (1975). And while the American Bar Association
in its proposed rules of criminal procedure initially required that presentment simply be made
"without unnecessary delay," it has recently concluded that no more than six hours should be
required, except at night. Uniform Rules of Criminal Procedure, 10 U_L. A. App.. Criminal
Justice Standard 10-4.1 (Spec. Paumph. 1987).

A few weeks before issuance of today's opinion there appeared in the Washington Post the story
of protracted litigation arising from the arrest of a student who entered a restaurant in
Charlottesville, Virginia, one evening, to look for some friends. Failing to find them, he tried to
leave -- but refused to pay a $ 5 lee (required by the restaurant's posted rules) for failing to
return a red tab he had been issued to keep track of his orders. According to the story, he "was
taken by police to the Charlottesville jail" at the restaurant's request. "There, a magistrate
refused to issue an arrest warrant,” and he was released. Washington Post, Apr. 29, 1991, p. 1.
That is how it used to be; but not, according to today's decision, how it must be in the future. If
the Fourth Amendment meant then what the Court says it does now, the student could lawfully
have been held for as long as it would have taken to arrange for his arraignment, up to a
maximum of 48 hours.

Extended Restraint of Liberty Over 48 Hours:

If the government wishes to detain an arrested suspect pending further proceedings (rather than
let the suspect go in the meantime), the Fourth Amendment adds an additional requirement to the
government's tasks. In Gerstein v. Pugh, 420 U.S. 103, 1/4, 43 L. Ed. 2d 54, 95'S. Ct. 854
(1975), the Supreme Court held that "the Fourth Amendment requires a judicial determination of
probable cause as a prerequisite to extended restraint of liberty following arrest." When an arrest
has been made subject to a warrant, a judicial determination of probable cause has already been
made as a prerequisite to obtaining the arrest warrant. In the case of warrantless arrests,
however, there has been no pre-arrest probable cause determination by a judicial officer. In such
cases, the Court has held that to detain the suspect pending further proceedings, the government

il
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 27 of 52

must obtain--within 48 hours of the arrest--a probable cause determination by a judicial officer.
County of Riverside v. McLaughlin, 300 U.S. 44, 56, 114 L. Ed. 2d 49, 1118S. Ct 166] (1991).
the courts and arresting officers knew this was conducted in “bad-faith” and still attempted to
proceed but the state proceed outside of Fourth Amendment requirements by not determining
probability within 48-Hours, this lead to a (6) six day restraint of liberty which compelled
Valdez to post bond without a duly arraignment to determine probable cause and set a bond;
Valdez posted bond on approx. 08/06/20. Now the second restraint of liberty occurred with
additional charges while Valdez was out on bond for CF-20-3454, Valdez encountered more
contact with law enforcement which lead to a warrantless arrest on approx. 08/28/20 under case
number CF-20-3845 Criminal charges was not filed until 09/03/20 and Valdez was not arraigned
until approx. 09/04/20 approx. (7) seven days after the warrantless failing to protect the 48-Hour
restraint of liberty without probable cause determination by the judge. Officers failed to meet
Fourth Amendment probable cause requisites to establish the warrantless arrest, the courts lacks
jurisdiction to prosecute failing to promptly provide a probable cause arraignment within 48-
Hours under Gerstein and McLaughlin requirements Valdez was arrested without a warrant on
approx. 08/28/20 and Fritz did not get arraigned to determine such cause for arrest until approx.
09/04/20 in front of Judge David Guten approx. (7) seven days exceeding the 48-Hour
requirement this violated Valdez guaranteed insurance under Fourth Amendment and Okla.
Const. Art. Hl Sec. 30 safeguards. Investigating officers went under Oklahoma provisions during
this arrest because the officers did not see Fritz commit or attempt a public offense in the
officers presence. See 22 Okl. St. § 196.

Under both federal and state constitutional law, all warrantless seizures are presumptively
unreasonable. U.S. Const. amends. IV’_XIV: Katz vy. United States, 389 U.S. 347, 357, 88 S.Ct.
507, 514,19 L.Ed. 2d 576 (1967); Okla. Const. art. IL § 30; Lucas v. State, 704 P.2d 1141, 1143
(OkLCr. 1985). An arrest is a "seizure" within the constitutional prohibition against
unreasonable seizures. See Terry v. Ohio, 392 U.S. 1, 16. 88 S.Ct. 1868, 1877, 20 L.Ed. 2d 889
(1968). When a warrantless arrest is challenged, the State carries the burden of proving that the
arrest was lawful. Leigh v. State, 387 P.2d 1379, 1383 (Okl.Cr. 1978); Greene y. State, 508 P.2d
1095, 1100 (Okl.Cr. App. 1973). (Citing Tomlin vy. State of Oklahoma, 869 P.3d 334 (1994).

Defendant contends that, because the Constitution requires a probable cause determination when
the government seeks to detain a warrantless arrestee pending further proceedings, the Rules that
deal with probable cause to arrest must govern both situations. Defendant seeks support for his
position in the Supreme Court's decision in Giordenello v. United States, 357 U.S. 480, 2 L. Ed.
2d 1503, 78S. Ct. 1245 (1958). In Giordenello, the Court held that the Federal Rules of
Criminal Procedure:

 

must be read in light of the constitutional requirements they implement. The language of the
Fourth Amendment . . . of course applies to arrest as well as search warrants. The protection
afforded by these Rules, when they are viewed against their constitutional background, is that
the inferences from the facts which lead to the complaint ". . . be drawn by a neutral and
detached magistrate instead of being judged by the officer engaged in the often competitive
enterprise of ferreting out crime." Jofnson y. United States, 333 U.S. 10, 14, 92 L. Ed. 436, 68 S.
Ct. 367 [(1948)]. The purpose of the complaint, then, is to enable the appropriate magistrate,
here a Commissioner, to determine whether the "probable cause" required to support a warrant

12
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 28 of 52

exists. The Commissioner must judge for himself the persuasiveness of the facts relied on by a
complaining officer to show probable cause.

The purpose of a complaint is to ensure that no suspect is arrested without probable cause_/d. at
485-86. The purpose of a McLaughlin determination is to ensure that no warrantless arrestee is
detained, pending further proceedings, without probable cause. 500 U.S. at 53.

The Supreme Court held in Gerstein that the constitutional standard for probable cause is the
same whether the government seeks to detain an arrestee pending further proceedings or to
obtain an arrest warrant. 420 U.S. at 120. Accordingly, a probable cause determination for
purposes of detention pending further proceedings must be supported by an oath or affirmation.
Although a complaint establishing probable cause might satisfy both purposes, the defense found

statutory basis in 22 Ok. St. § 749, 22 Okl. St. § 3007, and 12 Okl. St. § 2803(8)(A)(B)(C)(D)(E)
to establish that it is impermissible for the government to proceed in the pre-arrest probable
cause determination, failing to uphold the legislative policies listed to support probable cause.

The state has a 48-hour window under McLaughlin to determine the warrantless arrest is
supported by probable cause and the arresting officer also has to satisfy the Gerstein requirement
which is based upon a probable cause determination for purposes of detention pending further
proceedings that must be supported by an oath or affirmation. In Gerstein the Supreme Court
held that the probable cause standard is the same procedure to detain an arrestee pending further
proceedings or to obtain an arrest warrant, the defense has numerous cases that explain the
importance of sworn depositions, affidavits, and oral testimony to satisfy probable cause; officers
used hearsay that lacked personal knowledge when issuing such complaint to justify the
warrantless arrest for Valdez, officers never obtained sworn depositions, affidavits, or testimony
to support the probable cause determination. Arresting officers held Valdez for (6) six days for
the matter of CF-20-3454 compelling Valdez to post bond without arraignment and approx. (7)
seven days in the matter of CF-20-3845 before a probability arraignment was provided, this
failed to satisfy the McLaughlin and Gerstein standard because it was more than (48) hours and
officers filed hearsay information which does not satisfy the probable cause determination, the
following cases and statutory policies explain the arresting officers and prosecution lacked
probable cause under the Fourth Amendment and Okla. Const. Art. H Sec. 30 rights:

If arresting officers consider this warrantless arrest a rule of practice absent exigent
circumstances it cannot rely on good-faith due to it constituting corruption. Any excuse
prosecutors or arresting officers attempt to conspire outside of constitutional standards will
never prevail over Valdez Fourth Amendment constitutional rights. Further, “A rule of practice
must not be allowed for any technica! reason to prevail over a constitutional right.” See Gouled
v, United States, 255 U.S. 298, 313 41S. Ct. 261, 65 L. Ed 647; quoted and approved in Agnello
v. United States. 269 US. 20, 34, 35, 46S. Ct. 4, 7, 70 L.Ed. 145.

13
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 29 of 52

WHEREFORE, the defendant, respectfully request that this court dismiss complaint with
prejudice that exceeded past the constitutional standards for extended restraint and due to the
action being without sufficient requirements to establish cause for warrantless arrest without a
duly probability arraignment.

CERTIFICATE OF MAILING

This is to certify thaton this _day of 2020, a true and correct
copy of the above foregoing motion was mailed to the county court clerk and the affiant
respectfully request that additional copies are to be sent to district judge and D.A. within and
for Tulsa County, State of Oklahoma.

 

 

Mr. James D. Valdez
300 N. Denver Ave.

Tulsa, OK 74103

14
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 30 of 52

EX.

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY

STATE OF OKLAHOMA
State of Oklahoma )
Plaintiff, ) CF-2020-3454
-VS- ) CF-2020-3845
James Douglas Valdez ) Special Judge Tanya Wilson
Respondent, )

MOTION TO DISMISS ACTION W/ PREJUDICE
UNWARRANTED DISCRETION

COMES NOW, Respondent, James Douglas Valdez, moves this court to declare destruction of
the insufficient action, due to public officials restraining and depriving the respondent for further
detention without a post arrest warrant to protect the legality of the warrantless arrest and
jurisdiction to deprive liberty with further detention, public officials committed default conduct
failing to issue a warrant after the initial arrest utilizing legislations commands with corrupt
discretion which is an evil collusion to compel unwarranted guilt contracts.

Statement of Facts

e The adversarial process would be prejudice if public officials are not held to the same
standards, rules, procedures, laws, and requirements applied to others,

e Default is a failure to uphold duties under professional contracts,

e Public officials initiated a breach of insurance when they committed an omission to
Legislative policy,

e Public officials attempted sanctions to hinder respondents Due Process and Equal
Protection insurance,

e@ The negligence actually intruded to a level of dismissal by default from the breach of
Legislations insurances and safeguards from unwarranted deprivation,

e Public officials deprived respondent outside of sovereign commandments,

e Officials attempted to conspire guilt contracts utilizing unwarranted fiction upon corrupt
discretion,

e The state failed to formulate standards of a post facto warrantless arrest.
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 31 of 52

Statement of Case

On 08/01/20 the state filed charges on Valdez based on a warrantless search & arrest for the case
number CF-20-3454, officers that conducted the arrest failed to contact TPD and acted in “bad-
faith” due to the Broken Arrow Task Force officer engaging in the search and arrest of Valdez
knowingly outside of the city of Broken Arrow jurisdiction, this incident occurred in the City of
Tulsa and the Broken Arrow officer knew he had no jurisdiction to engage in such operation; the
courts and arresting officers knew this was conducted in “bad-faith” and still attempted to
proceed but the state proceeded outside of Fourth Amendment requirements by not determining
probability within 48-Hours, this lead to a (6) six day restraint of liberty which compelled
Valdez to post bond without a duly arraignment to determine probable cause and set a bond;
Valdez posted bond on approx. 08/06/20. Now the second restraint of liberty occurred with
additional charges while Valdez was out on bond for CF-20-3454, Valdez encountered more
contact with law enforcement which lead to a warrantless arrest on approx. 08/28/20 under case
number CF-20-3845 Criminal charges was not filed until 09/03/20 and Valdez was not arraigned
until approx. 09/04/20 approx. (7) seven days after the warrantless arrest failing to protect the
48-Hour restraint of liberty without the probable cause determination by the judge. Officers
failed to meet Fourth Amendment probable cause requisites to establish the warrantless arrest,
the courts lacks jurisdiction to prosecute failing to promptly provide a probable cause
arraignment within 48-Hours under Gerstein and McLaughlin requirements Valdez was arrested
without a warrant on approx. 08/28/20 and Valdez did not get arraigned to determine such cause
for arrest until approx. 09/04/20 in front of Judge David Guten approx. (7) seven days exceeding
the 48-Hour requirement this violated Valdez guaranteed insurance under Fourth Amendment
and Okla. Const. Art. II Sec. 30 safeguards. The state to protect the process to deprive Valdez
for further detention when it never issued and secured sufficient probable cause requirements,
due to public officials failing to issue the post arrest warrant for further detention.

The State Committed A Deprivation Default Neglecting Legislation Insurance and
Commandments:

The courts lacks jurisdiction to prosecute failing to promptly provide a probable cause
arraignment within 48-Hours under Gerstein and McLaughlin requirements Valdez was arrested
without a warrant on approx. 08/28/20 and Valdez did not get arraigned to determine such cause
for arrest until approx. 09/04/20 in front of Judge David Guten approx. (7) seven days exceeding
the 48-Hour requirement this violated Valdez guaranteed insurance under Fourth Amendment
and Okla. Const. Art. I] Sec. 30 safeguards insurance to prevent unwarranted deprivation
constituting Illegal seizures of the respondent person. Due to the state public officials such as the
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 32 of 52

arresting officer, prosecution, and arraignment judge committing such sanctions defaulting
legislators orders that strictly govern the court room and excludes the judges, police, and
prosecutions discretion to rebuttal or objections. Ultimately the statutory commandment, exposed
the state committed a default sanction that deprived Mr. James Valdez producing a fictional
seizure, because the arresting officer, prosecution, and detached public officials ignored
commandments that govern the court room in Oklahoma.

22 Ok. St. § 171. Issuance of Arrest Warrant upon Verified Complaint

When a complaint, verified by oath or affirmation, is laid before a magistrate, of the commission of a
public offense, he must, if satisfied therefrom that the offense complained of has been committed, and
that there is reasonable ground to believe that the defendant has committed it, issue a warrant of
arrest.

Black’s Law Definition

Must — order or command;

It’s clear public officers had a commandment from legislators to get a warrant before and after
any initial arrest to secure the potential threat of unwarranted restraint for further detention and
the proper administrative steps to protect such process.

The policy 22 Ok/. St. § 17Jused the word “must” and the weight it holds, in a court of law, it
supersedes over all discretion of judges when used in the context of any sovereign policy of
Oklahoma; the legislators choice of word “must” is highly significant. Usually in the court of law
given the meaning of “must”, and is interpreted as implying a command or mandate. Sneed v. Sneed
585 P. 2d 1363 (Oki. St. 1978). Its invariable signification is the exclusion of the idea of discretion, it
is official that such commandment sanctioned from the respondents rights against further detention
without sufficient probable cause administrative steps to deprive.

 

In our research we have found no statute in the same language as ours. "Unprofessional conduct or
other sufficient cause" seems to be the common ground for revocation of certificates in the
accountancy acts of other states. See Wangerin v. Wisconsin State Board of Accountancy, 223 Wis.
179,270 N.W_57, 58. Nowhere has such description been held inadequate to the extent of invalidating
the law.

 

Thus it may be readily be seen that omissions or defaults by an public official in the capacity of a
judge, police, and district attorney, who proceeded in further detention without prerequisite warrant
insurance after the warrantless arrest is as great of a wrong as if public officials actively and purposely
continued to restrain Mr. James Valdez without a warrant for approx. (1) One month, the public
officials is charged with knowledge to protect 22 Oki. St. § 17] safeguards following a warrantless
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 33 of 52

arrest, knowingly compelling further detention without proper administrative steps to satisfy Fourth
Amendment and Okla. Const. Art. II Sec. 30 insurance, without the must needed legislative insurance
public officials lack jurisdiction to proceed in such complaint and at this point the action is considered
tainted. “The acts or defaults” pertain to the profession, occur in its practice and constitute a breach of
duty or contract on the part of the public officials.

This practice furnished the model for criminal procedure in America immediately following the
adoption of the Fourth Amendment, see Ex parte Bollman, supra; Ex parte Burford, 3 Cranch
448 (1806); United States v. Hamilton, 3 Dall. 17 (1795), and there are indications that the
Framers of the Bill of Rights regarded it as a model for a "reasonable" seizure. See Draper v.
United States, 358 U.S., at 317-320 (DOUGLAS, J., dissenting)

In Albrecht v. United States, 273 U.S. 1, 5 (1927), the Court held that an arrest warrant issued
solely upon a United States Attorney's information was invalid because the accompanying
affidavits were defective. Although the Court's opinion did not explicitly state that the
prosecutor's official oath could not furnish probable cause, that conclusion was implicit in the
judgment that the arrest was illegal under the Fourth Amendment. More recently, in Coolidge v.
New Hampshire, 403 U.S. 443, 449-453 (1971), the Court held that a prosecutor's responsibility
to law enforcement is inconsistent with the constitutional role of a neutral and detached
magistrate. We reaffirmed that principle in Shadwick v. City of Tampa, 407 U.S. 345 (1972),
and held that probable cause for the issuance of an arrest warrant must be determined by
someone independent of police and prosecution. See also United States v. United States District
Court, 407 U.S. 297, 317 (1972). The reason for this separation of functions was expressed by
Mr. Justice Frankfurter in a similar context:

"A democratic society, in which respect for the dignity of all men is central, naturally guards
against the misuse of the law enforcement process. Zeal in tracking down crime is not in itself
an assurance of soberness of judgment. Disinterestedness in law enforcement does not alone
prevent disregard of cherished liberties. Experience has therefore counseled that safeguards
must be provided against the dangers of the overzealous as well as the despotic. The awful
instruments of the criminal law cannot be entrusted to a single functionary. The complicated
process of criminal justice is therefore divided into different parts, responsibility for which is
separately vested in the various participants upon whom the criminal law relies for its
vindication." McNabb v. United States, 318 U.S. 332, 343 (1943).

Hilkert v. Canning, (1941):

"Guilty of any breach of duty or default commandments is discreditable to the profession" (our section
67-605, supra), when analyzed, does inform the prosecutor that it has orders to uphold protection
against unwarranted deprivation to Mr. James Valdez liberty, the state had a commandment to issue
such warrant to proceed in further detention and failed to follow the much needed administrative step
following any arrest and these public officials is guilty of neglecting statutory insurance which shall
result in default judgement in prosperity of Mr. James Valdez. The policy neglected by prosecution
showed a breach of duty and exposes true etymology of "guilty," that is, that he is "responsible for
delinquency and failing to perform the obligation to protect legislative safeguards that prevent
unwarranted deprivation without sufficient cause and failing to issue a warrant of arrest before and
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 34 of 52

after the initial arrest, either route public official s determine the warrant is compelled under 22 Ok.
St. § 171; the much needed warrant must be pursued after the initial warrantless arrest. The
connotation of the word "guilty" is evil, wrongdoing or culpability and when used in connection with
“act or default" it means guilty of a wrong or evil act, or a default in or omission of a contract duty of
such a character and nature as to bring discredit upon the profession of public officials.

The official prima facie commandment under 22 Oki. St. § /7/ for public officials acing in the
capacity of a district attorney, arresting officer, and arraignment judge, is governed to issue warrants
when a verified complaint is filed, the insurance legislators enforce, compels adjudicating officials to
protect the procedural prerequisite, when determining further detention post facto of the warrantless
arrest by committing such citizen to a warrant, prosecutors holding Mr. James Valdez for approx. (1)
month on prosecutions filed information is not sufficient probable cause therefore Mr. James Valdez
confinement is therefore illegal under constitutional and statutory scrutiny.

In holding that the prosecutor's assessment of probable cause is not sufficient alone to justify
restraint of liberty pending trial, we do not imply that the accused is entitled to judicial oversight
or review of the decision to prosecute. Instead, we adhere to the Court's prior holding that a
judicial hearing is not prerequisite to prosecution by information. Beck v. Washington, 369 U.S.
341, 545 (1962); Lem Woon v. Oregon, 229 U.S. 586 (1913).

Leger v. Warren,(1900):

Syllabus

1. A person who has been arrested without a warrant cannot lawfully be held in custody for any
longer period than is reasonably necessary to obtain a legal warrant for his detention. Where he
is held for a longer period without such writ or other authority from a competent court, he has a
right of action for false imprisonment against the officer or person who made the arrest and
those by whom he has been so unlawfully held in custody.

2. In such an action it is not a defense for the officer who made the arrest that he acted under
orders from a superior officer. By the failure to procure the necessary warrant or authority for
the prisoner's detention, the imprisonment becomes unlawful from the beginning, and all
concerned in it are equally liable.

The following are the material parts of the court's charge, of which the plaintiffs in error
complain: “It was the duty of the defendants, whether they caused the arrest and imprisonment,
or made the arrest and imprisonment, to carry the plaintiff without unreasonable delay before a
magistrate of lawful competency for that purpose, to accuse him there according to the forms of
law, and obtain the necessary magisterial sanction for any further detention of him. The
defendants, making the defense here (I mean all the defendants except the sureties), did not
comply with the command of the law, which required them to take him before a magistrate and
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 35 of 52

obtain a warrant for his arrest. They have not shown any lawful reason for omitting to do this. He
was detained in prison an unreasonable time without the filing of an affidavit and the procuring
of a warrant. Their failure to comply with this law, made them trespassers from the beginning of
the arrest. The permission which the law gave them to arrest and imprison him originally because
there was reasonable cause for it, without first procuring a warrant, filing an affidavit and
procuring a warrant, was given to them on the condition that they would not detain him longer
than was reasonably necessary to enable an affidavit to be filed and a warrant to be procured. Not
having complied with that condition, the fact that he was arrested in the (first instance for
reasonable cause is not even a colorable defense). Three of these defendants were subordinate
officers of the superintendent of police. They did what they did pursuant to orders given by one
who had a right to command, presumably. That may, as it ought to, make you feel that they
ought not, in a moral sense, be held responsible in damages. But the orders of a superior, or of
one who had a right to command them, is not a legal reason for their omission to comply with the
law which required them, in a reasonable time, to file an affidavit and procure a warrant. The
court having this conception of the law applicable to the case, there is nothing for you to do but
to assess the damages." It was shown on the trial, that the plaintiff was arrested by the defendant
officers without warrant, as alleged in the petition, and was imprisoned after such arrest for a
period of more than five days, without any warrant for his detention, and without any charge
having been made against him before any competent tribunal, or opportunity allowed him for a
trial; that during his imprisonment he frequently demanded to be informed of the nature of the
charge on which he was detained, and to be taken before a proper court for a hearing thereon;
and that, at the end of the period named, when he was discharged from prison, no complaint had
been filed against him, nor trial allowed him. These facts were not disputed. The evidence of the
defense was directed entirely to the establishment of good cause for the arrest, and to the subject
of damages. There was no impropriety, therefore, in the court treating as undisputed, the facts
above stated and no complaint is urged here on that account. The objection made, is to that part
of the charge by which the jury were instructed, in substance, that though the defendants making
the arrest or causing it to be made, had good cause therefor, that did not justify the imprisonment
of the plaintiff thereunder for a longer period than was reasonably necessary to enable the
defendants to obtain a warrant, or authority from some competent tribunal, for his further
detention; and, that his continued imprisonment without such warrant or authority, rendered them
liable as wrongdoers from the beginning, leaving only the question of damages for the
consideration of the jury. In this charge we think there

Prior to the action for mandates, the remedy for breach of warranty was an action on the case for
deceit. (Ames’ Lectures on Legal History [1913], p. 136.)

Violation of a duty owing to another is a wrongful act; breach of contract involving violation of
duty may be likewise a wrongful act.

One of those -- one of the most important of those -- was that a person arresting a suspect
without a warrant must deliver the arrestee to a magistrate "as soon as he reasonably can." 2 M.
Hale, Pleas of the Crown 95, n.13 (1st Am. ed. 1847). See also 4 W. Blackstone, Commentaries

 
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 36 of 52

*289, *293; Wright v. Court, 107 Eng, Rep. 1182 (K. B. 1825) ("It is the duty of a person
arresting any one on suspicion of felony to take him before a justice as soon as he reasonably
can"); / R. Burn, Justice of the Peace 276-277 (1837) ("When a constable arrests a party for
treason or felony, he must take him before a magistrate to be examined as soon as he reasonably
can") (emphasis omitted). The practice in the United States was the same. See, e. g., 3 Am. Jur.
2d, Arrest §§ 76, 77 (1962); Venable v. Huddy, 77 N.JL. 351, 72 A_ 10, 11 (1909); Atchison, T.
& S. F_R. Co, v. Hinsdell, 76 Kan. 74, 76, 90 P. 800, 801 (1907); Ocean S. S. Co. v. Williams,
69 Ga, 251, 262 (1883); Johnson v. Mayor and City Council of Americus, 46 Ga. 80, 86-87
(1872); Low v. Evans, 16 Ind. 486, 489 (1861); Tubbs y. Tukey, 57 Mass. 438, 440 (1849)
(warrant); Perkins, The Law of Arrest, 25 Iowa L. Rev. 201, 254 (1940). Cf Pepper y. Mayes,
81 Ky. 673 (1884). It was clear, moreover, that the only element bearing upon the
reasonableness of delay was not such circumstances as the pressing need to conduct further
investigation, but the arresting officer's ability, once the prisoner had been secured, to reach a
magistrate who could issue the needed warrant for further detention. 5 Am. Jur. 2d, Arrest,
supra, §§ 76,77; 1 Restatement of Torts § 134, Comment b (1934); Keefe v. Hart, 213 Mass.
476, 482, 100 N.E. 558, 559 (1913); Leger v. Warren, 62 Ohio St. 500, 57 N.E. 506, 508 (Qhio

1900); Burk v. Howley, 179 Pa. 539, 551, 36.A. 327, 329 (1897); Kirk & Son v. Garrett, 84 Md.

383, 405, 35 A. 1089, 1091 (1896); Simmons v. Vandyke, 138 Ind_ 380, 384, 37 N.E. 973, 974
(1894) (dictum); Ocean S. S. Co. v. Williams, supra, at 263; Hayes v. Mitchell, 69 Ala. 452, 455

(1881); Kenerson v. Bacon, 41 Vt. 573, 577 (1869); Green v. Kennedy, 48 N_Y. 653, 634 (1871);
Schneider v. McLane, 3 Keyes 568 (NY App. 1867); Annot., 51 L. R. A. 216 (1901). Cf Wheeler
v, Nesbitt, 65 U.S. 544, 24 HOW 544, 552, 16 L. Ed. 765 (1860). Any detention beyond the
period within which a warrant could have been obtained rendered the officer liable for false
imprisonment. See, e. g., Twilley v. Perkins, 77 Md_ 252, 265, 26 A. 286, 289 _[**1673] (1893);
Wiggins v. Norton, 83 Ga. 148, 152, 9 S.E. 607, 608-609 (1889); Brock v. Stimson, 108 Mass.
520 (1871); Annot., 98 A. L. R. 2d 966 (1964).

 

51 Okl. St. § 93. Official Misconduct Defined
Official misconduct within the meaning of this act is hereby defined to be:
1. Any willful failure or neglect to diligently and faithfully perform any duty enjoined upon

such officer by the laws of this state.

In our own court the breach of the implied warranty is defined as a wrongful act (Ryan _v.
Progressive Grocery Stores, Inc., 255 N.Y. 388, 395). Bouvier (Law Dictionary Vol. 1) defines
“default” as “non-performance of a duty, whether arising under a contract or otherwise,” By
common understanding a breach of contract constitutes a default.

51 Okl. St. § 152(7) (12). Definitions
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 37 of 52

7. “Employee” means any person who is authorized to act in behalf of a political subdivision or the
state whether that person is acting on a permanent or temporary basis, with or without being
compensated or on a full-time or part-time basis.

a. Employee also includes:

(1) all elected or appointed officers, members of governing bodies and other persons designated to act
for an agency or political subdivision, but the term does not mean a person or other legal entity while
acting in the capacity of an independent contractor or an employee of an independent contractor,

12. “Scope of employment” means performance by an employee acting in good faith within the duties
of the employee’s office or employment or of tasks lawfully assigned by a competent authority
including the operation or use of an agency vehicle or equipment with actual or implied consent of the
supervisor of the employee, but shall not include corruption or fraud;

Black’s Law Fifth Edition Definition(s)

Corruption — An act done with an intent to give some advantage inconsistent with official duty and the
rights of others.

Fraud — An intentional perversion of truth for the purpose of inducing another in reliance upon it to
part with some valuable thing belonging to him or to surrender a legal right.

Legal Right — Natural rights, rights existing as result of contract, and rights created or recognized by
law.

Sanction — A coercive measure that results from failure to comply with a law, rule, or order.

There are times when uncertain words are to be wrought into consistency and unity with a
Legislative policy which is itself a source of law, a new generative impulse transmitted to the
legal system. ‘The Legislature has power to decide what the policy of the law shall be, and if it
has intimidated its will, however indirectly, that will should be recognized and obeyed.’ (Per
Holmes, Circuit Justice, in Johnson v. United States, 163 Fed. 30, 32. Cf Gooch v. Oregon
Short Line R. Co., 258 U.S. 22, 24; South & Contral American Commercial Co. v. Panama R.
Co., 237 N.Y. 287, 291; 142 N.E.) Its intimation is clear enough in the statutes now before us
that their effects shall not be stifled, without the warrant of clear necessity, by the perpetuation
of a policy which now has has its bad day. (The Arizona v. Anelich, Supra; Cortes v. Baltimore
Insular Line, Supra; Warner v. Goltra, 293 U.S. 155.)”
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 38 of 52

WHEREFORE, the defendant, respectfully request that this court dismiss complaint with
prejudice that exceeded past the constitutional standards for extended restraint and due to the
action being without sufficient requirements to establish cause for warrantless arrest without a
duly probability arraignment.

CERTIFICATE OF MAILING

This is to certify that on this___day of. 2020, a true and correct
copy of the above foregoing motion was mailed to the county court clerk and the affiant
respectfully request that additional copies are to be sent to district judge and D.A. within and
for Tulsa County, State of Oklahoma.

 

Mr. James D. Valdez
300 N. Denver Ave.

Tulsa, OK 74103
EX ease 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 39 of 52

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY

STATE OF OKLAHOMA
State of Oklahoma )
Plaintiff, ) CF-2020-3454
-VS- ) CF-2020-3845
James Douglas Valdez ) Special Judge Tanya Wilson
Respondent, )

MOTION TO DISMISS ACTION WITH PREJUDICE
UNWARRANTED RESTRAINT OF LIBERTY

COMES NOW, Defendant, James Valdez, moves this court to dismiss action due to the state
failing to establish probable cause and protect the defendant’s rights to have the probable cause
arraignment within 48-Hours after the warrantless arrest to prevent excessive restraint of liberty;
the state proceeded intentionally or unintentionally with these safeguards neglected this shall
result in immediate emancipation regarding Valdez liberty.

Statement of Facts

Extended restraint of liberty violated constitutional standards,

Detectives failed to provide the pre-arrest determination for probable cause,

The 48-Hour determination for probable cause upholds a constitutional background,
Safeguards to establish a criminal complaint and prevent deprivation is to conduct any
warrant or warrantless arrest with probable cause,

The respondent was not arraigned to determine probable merits of cause for the warrantless
arrest until a week after the 48-Hour unwarranted restraint of liberty,

Detectives failed to uphold Fourth Amendment and Okla. Const. Art. II Sec. 30 insurance.
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 40 of 52

Statement of Case

On 08/01/20 the state filed charges on Valdez based on a warrantless search & arrest for the case
number CF-20-3454, officers that conducted the arrest failed to contact TPD and acted in “bad-
faith” due to the Broken Arrow Task Force officer engaging in the search and arrest of Valdez
knowingly outside of the city of Broken Arrow jurisdiction, this incident occurred in the City of
Tulsa and the Broken Arrow officer knew he had no jurisdiction to engage in such operation; the
courts and arresting officers knew this was conducted in “bad-faith” and still attempted to
proceed but the state proceeded outside of Fourth Amendment requirements by not determining
probability within 48-Hours, this lead to a (6) six day restraint of liberty which compelled
Valdez to post bond without a duly arraignment to determine probable cause and set a bond;
Valdez posted bond on approx. 08/06/20. Now the second restraint of liberty occurred with
additional charges while Valdez was out on bond for CF-20-3454, Valdez encountered more
contact with law enforcement which lead to a warrantless arrest on approx. 08/28/20 under case
number CF-20-3845 Criminal charges was not filed until 09/03/20 and Valdez was not arraigned
until approx. 09/04/20 approx. (7) seven days after the warrantless arrest failing to protect the
48-Hour restraint of liberty without the probable cause determination by the judge. Officers
failed to meet Fourth Amendment probable cause requisites to establish the warrantless arrest,
the courts lacks jurisdiction to prosecute failing to promptly provide a probable cause
arraignment within 48-Hours under Gerstein and McLaughlin requirements Valdez was arrested
without a warrant on approx. 08/28/20 and Valdez did not get arraigned to determine such cause
for arrest until approx. 09/04/20 in front of Judge David Guten approx. (7) seven days exceeding
the 48-Hour requirement this violated Valdez guaranteed insurance under Fourth Amendment
and Okla. Const. Art. II Sec. 30 safeguards.

Gerstein v. Pugh, 420 U.S. 103:

Under this practical compromise, a policeman's on-the-scene assessment of probable cause
provides legal justification for arresting a person suspected of crime, and for a brief period of
detention to take the administrative steps incident to arrest. Once the suspect is in custody,
however, the reasons that justify dispensing with the magistrate's neutral judgment evaporate.
There no longer is any danger that the suspect will escape or commit further crimes while the
police submit their evidence to a magistrate. And, while the State's reasons for taking summary
action subside, the suspect's need for a neutral determination of probable cause increases
significantly. The consequences of prolonged detention may be more serious than the
interference occasioned by arrest. Pretrial confinement may imperil the suspect's job, interrupt
his source of income, and impair his family relationships. See R. Goldfarb, Ransom 32-91
(1965); L. Katz, Justice Is the Crime 51-62 (1972). Even pretrial release may be accompanied by
burdensome conditions that effect a significant restraint of liberty. See, e. g., /8 U.S.C. $$ 3146
(a)(2), (5). When the stakes are this high, the detached judgment of a neutral magistrate is
essential if the Fourth Amendment is to furnish meaningful protection from unfounded
interference with liberty. Accordingly, we hold that the Fourth Amendment requires a judicial
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 41 of 52

determination of probable cause as a prerequisite to extended restraint of liberty following
arrest.

This result has historical support in the common law that has guided interpretation of the Fourth
Amendment. See Carroll v. United States, 267 U.S. 132, 149 (1925). At common law it was
customary, if not obligatory, for an arrested person to be brought before a justice of the peace
shortly after arrest. 2M. Hale, Pleas of the Crown 77, 81, 95, 121 (1736); 2 W. Hawkins, Pleas
of the Crown 116-117 (4th ed_ 1762). See also Kurtz v. Moffitt, 115 U.S. 487, 498-499 (1883).
The justice of the peace would "examine" the prisoner and the witnesses to determine whether
there was reason to believe the prisoner had committed a crime. If there was, the suspect would
be committed to jail or bailed pending trial. If not, he would be discharged from custody. / M.
Hale, supra, at 583-586; 2 W. Hawkins, supra, at 116-119; 1 J_ Stephen, History of the Criminal
Law of England 233 (1883). The initial determination of probable cause also could be reviewed
by higher courts on a writ of habeas corpus. 2 W. Hawkins, supra, at 112-115; 1 J. Stephen,
supra, at 243; see Ex parte Bollman, 4 Cranch, at 97-101. This practice furnished the model for
criminal procedure in America immediately following the adoption of the Fourth Amendment,
see Ex parte Bollman, supra; Ex parte Burford, 3 Cranch 448 (1806); United States v.
Hamilton, 3 Dall. 17 (1795), and there are indications that the Framers of the Bill of Rights
regarded it as a model for a "reasonable" seizure. See Draper v. United States, 358 U.S., at 317-

320 (DOUGLAS, J., dissenting)

In Albrecht v. United States, 273 U.S. 1, 5 (1927), the Court held that an arrest warrant issued
solely upon a United States Attorney's information was invalid because the accompanying
affidavits were defective. Although the Court's opinion did not explicitly state that the
prosecutor's official oath could not furnish probable cause, that conclusion was implicit in the
judgment that the arrest was illegal under the Fourth Amendment. More recently, in Coolidge v.
New Hampshire, 403 U.S. 443, 449-453 (1971), the Court held that a prosecutor's responsibility
to law enforcement is inconsistent with the constitutional role of a neutral and detached
magistrate. We reaffirmed that principle in Shadwick v. City of Tampa, 407 U.S. 345 (1972),
and held that probable cause for the issuance of an arrest warrant must be determined by
someone independent of police and prosecution. See also United States v. United States District
Court, 407 U.S. 297, 317 (1972). The reason for this separation of functions was expressed by
Mr. Justice Frankfurter in a similar context:

"A democratic society, in which respect for the dignity of all men is central, naturally guards
against the misuse of the law enforcement process. Zeal in tracking down crime is not in itself
an assurance of soberness of judgment. Disinterestedness in law enforcement does not alone
prevent disregard of cherished liberties. Experience has therefore counseled that safeguards
must be provided against the dangers of the overzealous as well as the despotic. The awful
instruments of the criminal law cannot be entrusted to a single functionary. The complicated
process of criminal justice is therefore divided into different parts, responsibility for which is
separately vested in the various participants upon whom the criminal law relies for its
vindication." McNabb v. United States, 318 U.S. 332, 343 (1943).

In holding that the prosecutor's assessment of probable cause is not sufficient alone to justify
restraint of liberty pending trial, we do not imply that the accused is entitled to judicial oversight
or review of the decision to prosecute. Instead, we adhere to the Court's prior holding that a
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 42 of 52

judicial hearing is not prerequisite to prosecution by information. Beck v. Washington, 369 U.S.
341, 545 (1962); Lem Woon v. Oregon, 229 U.S. 586 (1913).

Although it may be true that the Fourth Amendment's "balance between individual and public
interests always has been thought to define the ‘process that is due’ for seizures of person or
property in criminal cases," ante, ai 125 n. 27, this case does not involve an initial arrest, but
rather the continuing incarceration of a presumptively innocent person. Accordingly, I cannot
join the Court's effort to foreclose any claim that the traditional requirements of constitutional
due process are applicable in the context of pretrial detention.

 

It is the prerogative of each State in the first instance to develop pretrial procedures that provide
defendants in pretrial custody with the fair and reliable determination of probable cause for
detention required by the Constitution. Cf. Morrissey v. Brewer, 408 U.S. 471, 488. The
constitutionality of any particular method for determining probable cause can be properly
decided only by evaluating a State's pretrial procedures as a whole, not by isolating a particular
part of its total system. As the Court recognizes, great diversity exists among the procedures
employed by the States in this aspect of their criminal justice system. Ante, at 123-124.

In Ex parte Bollman, two men charged in the Aaron Burr case were committed following an
examination in the Circuit Court of the District of Columbia. They filed a petition for writ of
habeas corpus in the Supreme Court. The Court, in an opinion by Mr. Chief Justice Marshall,
affirmed its jurisdiction to issue habeas corpus to persons in custody by order of federal trial
courts. Then, following arguments on the Fourth Amendment requirement of probable cause, the
Court surveyed the evidence against the prisoners and held that it did not establish probable
cause that they were guilty of treason. The prisoners were discharged.

Because the standards are identical, ordinarily there is no need for further investigation before
the probable cause determination can be made.

"Presumably, whomever the police arrest they must arrest on ‘probable cause.' It is not the
function of the police to arrest, as it were, at large and to use an interrogating process at police
headquarters in order to determine whom they should charge before a committing magistrate on

‘probable cause." Mallory v. United States, 354 U.S. 449, 456 (1957).

In his concurring opinion, MR. JUSTICE STEWART objects to the Court's choice of the Fourth
Amendment as the rationale for decision and suggests that the Court offers less procedural
protection to a person in jail than it requires in certain civil cases.

Moreover, the Fourth Amendment probable cause determination is in fact only the first stage of

an elaborate system, unique in jurisprudence, designed to safeguard the rights of those accused
of criminal conduct.

County of Riverside v. McLaughlin, 500 U.S. 44:

Scalia, J., dissented, expressing the view that (1) the Fourth Amendment preserves the traditional
protections against unlawful arrest afforded by the common law, including the rule that (a) a
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 43 of 52

person arresting a suspect without a warrant must deliver the arrestee to a magistrate "as soon as
he reasonably can," and (b) the only element bearing on the reasonableness of delay is the
arresting officer's ability to reach a magistrate who can issue the needed warrant for further
detention; (2) it is thus an unreasonable seizure within the meaning of the Fourth Amendment
for the police, having arrested a suspect without a warrant, to delay a determination of probable
cause for the arrest either (a) for reasons unrelated to arrangement of the probable cause
determination or completion of the steps incident to arrest, or (b) beyond 24 hours after the
arrest, which, according to available data, is all that is needed to complete the procedures
incident to arrest; and (3) combining the probable cause determination with other proceedings
does not justify a delay.

ARREST §2 > without warrant -- judicial determination of probable cause -- promptness -- >
Headnote:

A jurisdiction that provides judicial determinations of probable cause within 48 hours of a
warrantless arrest will, as a general matter, comply with the requirement, under the Federal
Constitution's Fourth Amendment, that such determinations be provided promptly, and such a
jurisdiction will therefore be immune from systemic challenges to its probable cause
determination procedures, as (1) a 48-hour rule accommodates the competing interests involved,
whereby (a) states have a strong interest in protecting public safety by taking into custody those
persons who are reasonably suspected of having engaged in criminal activity, even where there
has been no opportunity for a prior judicial determination of probable cause, but (b) prolonged
detention based on incorrect or unfounded suspicion may unjustly imperil suspects’ jobs,
interrupt their sources of income, and impair their family relationships; (2) the vague admonition
of the common law that an arresting officer must bring a person arrested without a warrant
before a judicial officer "as soon as he reasonably can" offers no support for an inflexible
standard that would require a probable cause determination to be made as soon as the
administrative steps incident to arrest are completed; and (3) given that it can take 36 hours to
process arrested persons, a rule setting 24 hours as the outer boundary for providing probable
cause determinations would compel countless jurisdictions to speed up their criminal justice
mechanisms substantially, presumably by reallocating tax dollars, and this is not a situation
where the Constitution compels such direct interference with local control. (Marshall,
Blackmun, Stevens, and Scalia, JJ., dissented from this holding.)

ARREST §2 > BAIL AND RECOGNIZANCE §6 > CRIMINAL LAW §57 > warrantless arrest
-- probable cause determination -- arraignment --_> Headnote:

Warrantless arrests are permitted under the Federal Constitution's Fourth Amendment, but
persons arrested without a warrant must promptly be brought before a neutral magistrate for a
judicial determination of probable cause; states may choose to comply with the requirement of a
prompt probable cause determination in different ways, and are not constitutionally compelled to
provide a probable cause hearing the moment a suspect is finished being "booked," a rule which
would make it impossible to incorporate probable cause determinations into the procedure for
setting bail or fixing other conditions of pretrial release; jurisdictions are constitutionally
permitted to incorporate probable cause determinations into other pretrial procedures, so long as
they do so promptly; the promptness requirement means that only those proceedings that arise
very early in the pretrial process--such as bail hearings and arraignments--may be combined
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 44 of 52

with the probable cause determination; a jurisdiction that chooses to offer combined proceedings
must do so as soon as is reasonably feasible, but in no event later than 48 hours after arrest; thus,
a county which requires arraignments to be conducted without unnecessary delay and, in any
event, within 2 days of arrest, is entitled to combine probable cause determinations with
arraignments.

ARREST §2 > without warrant -- probable cause determination -- delay --_ > Headnote:

The Federal Constitution's Fourth Amendment permits a reasonable postponement of a probable
cause determination following a warrantless arrest while the police cope with the everyday
problems of processing suspects through an overly burdened criminal justice system; but
flexibility in this matter has its limits, and a state has no legitimate interest in detaining for an
extended period individuals who have been arrested without probable cause.

ARREST §2 > CRIMINAL LAW §57 > EVIDENCE §419 > probable cause for warrantless
arrest -~- judicial determination -- promptness -- burden of proof --_ > Headnote:

Although a jurisdiction that provides judicial determinations of probable cause for warrantless
arrests within 48 hours of such arrests will generally comply with the promptness requirements
of the Federal Constitution's Fourth Amendment, this does not mean that the probable cause
determination in a particular case passes constitutional muster simply because it is provided
within 48 hours, as such a hearing may nonetheless violate the Fourth Amendment if the arrested
individual can prove that his or her probable cause determination was delayed unreasonably;
examples of unreasonable delay are delays for the purpose of gathering additional evidence to
justify the arrest, a delay motivated by ill will against the arrested individual, or delay for delay's
sake, but courts must allow a substantial degree of flexibility in evaluating whether the delay in
a particular case is unreasonable; where an arrested individual does not receive a probable cause
determination within 48 hours, the individual does not bear the burden of proving an
unreasonable delay, but rather the burden shifts to the government to demonstrate the existence
of a bona fide emergency or other extraordinary circumstance; the fact that in a particular case it
may take longer than 48 hours to consolidate pretrial proceedings does not qualify as an
extraordinary circumstance, nor do intervening weekends.

Respondent McLaughlin brought a class action seeking injunctive and declaratory relief under
42 U.S. C. § 1983, alleging that petitioner County of Riverside (County) violated the holding of
Gerstein v. Pugh, 420 U.S. 103, 43 L. Ed. 2d 54, 95 S. Ct. 854, by failing to provide "prompt"
judicial determinations of probable cause to persons who, like himself, were arrested without a
warrant. The County combines such determinations with arraignment procedures which, under
County policy, must be conducted within two days of arrest, excluding weekends and holidays.
The County moved to dismiss the complaint, asserting that McLaughlin lacked standing to bring
the suit because the time for providing him a "prompt" probable cause determination had already
passed and he had failed to show, as required by Los Angeles v. Lyons, 46] U.S. 95, 75 L. Ed. 2d
675, 103 S. Ct. 1660, that he would again be subject to the allegedly unconstitutional conduct.
The District Court never explicitly ruled on the motion to dismiss, but accepted for filing a
second amended complaint -- the operative pleading here -- which named respondents James,
Simon, and Hyde as additional individual plaintiffs and class representatives, and alleged that
each of them had been arrested without a warrant, had not received a prompt probable cause

 
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 45 of 52

hearing, and was still in custody. The court granted class certification and subsequently issued a
preliminary injunction requiring that all persons arrested by the County without a warrant be
provided probable cause determinations within 36 hours of arrest, except in exigent
circumstances. The Court of Appeals affirmed, rejecting the County's Lyons-based standing
argument and ruling on the merits that the County's practice was not in accord with Gerstein’s
promptness requirement because no more than 36 hours were needed to complete the
administrative steps incident to arrest.

The County's current policy and practice do not comport fully with Gerstein's requirement of a
"prompt" probable cause determination. Pp. 52-59.

Although a hearing within 48 hours may nonetheless violate Gerstein if the arrested individual
can prove that his or her probable cause determination was delayed unreasonably, courts
evaluating the reasonableness of a delay must allow a substantial degree of flexibility, taking
into account the practical realities of pretrial procedures. Where an arrested individual does not
receive a probable cause determination within 48 hours, the burden of proof shifts to the
government to demonstrate the existence of a bona fide emergency or other extraordinary
circumstance, which cannot include intervening weekends or the fact that in a particular case it
may take longer to consolidate pretrial proceedings. Pp. 55-58.

In Gerstein v. Pugh, 420 U.S. 103, 43 L. Ed. 2d 54, 95 S. Ct. 854 (1975), this Court held that the
Fourth Amendment requires a prompt judicial determination of probable cause as a prerequisite
to an extended pretrial detention following a warrantless arrest. This case requires us to define
what is "prompt" under Gerstein.

The court then proceeded to the merits and determined that the County's policy of providing
probable cause determinations at arraignment within 48 hours was "not in accord with Gerstein's
requirement of a determination ‘promptly after arrest" because no more than 36 hours were
needed "to complete the administrative steps incident to arrest." Jd., at 1278.

On the other hand, prolonged detention based on incorrect or unfounded suspicion may unjustly
“imperil [a] suspect's job, interrupt his source of income, and impair his family relationships."
Id., at 114, We sought to balance these competing concerns by holding that States "must provide
a fair and reliable determination of probable cause as a condition for any significant pretrial
restraint of liberty, and this determination must be made by a judicial officer either before or
promptly after arrest." /d., at 125 (emphasis added).

 

Our task in this case is to articulate more clearly the boundaries of what is permissible under the
Fourth Amendment. Although we hesitate to announce that the Constitution compels a specific
time limit, it is important to provide some degree of certainty so that States and counties may
establish procedures with confidence that they fall within constitutional bounds. Taking into
account the competing interests articulated in Gerstein, we believe that a jurisdiction that
provides judicial determinations of probable cause within 48 hours of arrest will, as a general
matter, comply with the promptness requirement of Gerstein. For this reason, such jurisdictions
will be immune from systemic challenges.
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 46 of 52

This is not to say that the probable cause determination in a particular case passes constitutional
muster simply because it is provided within 48 hours. Such a hearing may nonetheless violate
Gerstein if the arrested individual can prove that his or her probable cause determination was
delayed unreasonably. Examples of unreasonable delay are delays for the purpose of gathering
additional evidence to justify the arrest, a delay motivated by ill will against the arrested
individual, or delay for delay's sake. In evaluating whether the delay in a particular case is
unreasonable, however, courts must allow a substantial degree of flexibility.

Where an arrested individual does not receive a probable cause determination within 48 hours,
the calculus changes. In such a case, the arrested individual does not bear the burden of proving
an unreasonable delay. Rather, the burden shifts to the government to demonstrate the existence

. of a bona fide emergency or other extraordinary circumstance. The fact that in a particular case
it may take longer than 48 hours to consolidate pretrial proceedings does not qualify as an
extraordinary circumstance. Nor, for that matter, do intervening weekends. A jurisdiction that
chooses to offer combined proceedings must do so as soon as is reasonably feasible, but in no
event later than 48 hours after arrest.

Everyone agrees that the police should make every attempt to minimize the time a
presumptively innocent individual spends in jail. One way to do so is to provide a judicial
determination of probable cause immediately upon completing the administrative steps incident
to arrest -- i. e., as soon as the suspect has been booked, photographed, and fingerprinted As
JUSTICE SCALIA explains, several States, laudably, have adopted this approach. The
Constitution does not compel so rigid a schedule, however. Under Gerstein, jurisdictions may
choose to combine probable cause determinations with other pretrial proceedings, so long as
they do so promptly. This necessarily means that only certain proceedings are candidates for
combination. Only those proceedings that arise very early in the pretrial process -- such as bail
hearings and arraignments -- may be chosen. Even then, every effort must be made to expedite
the combined proceedings. See 420 U.S. at 124.

One of those -- one of the most important of those -- was that a person arresting a suspect
without a warrant must deliver the arrestee to a magistrate "as soon as he reasonably can." 2M.
Hale, Pleas of the Crown 95, n.13 (Ist Am. ed. 1847). See also 4 W. Blackstone, Commentaries
+289, *293; Wright v. Court, 107 Eng. Rep. 1182 (K. B. 1825) ("It is the duty of a person
arresting any one on suspicion of felony to take him before a justice as soon as he reasonably
can"); J R. Burn, Justice of the Peace 276-277 (1837) ("When a constable arrests a party for
treason or felony, he must take him before a magistrate to be examined as soon as he reasonably
can") (emphasis omitted). The practice in the United States was the same. See, ¢. g.. 5 Am. Jur.
2d, Arrest §§ 76, 77 (1962); Venable v. Huddy, 77 N.J.L. 351, 72 A. 10, 11 (1909); Atchison, T.
& S. F_R. Co. v. Hinsdell, 76 Kan. 74, 76,90 P. 800, 80] (1907); Ocean S. S. Co. v. Williams,
69 Ga. 251, 262 (1883); Johnson v. Mayor and City Council of Americus, 46 Ga. 80, 86-87
(1872); Low v. Evans, 16 Ind. 486, 489 (1861); Tubbs v. Tukey, 57 Mass. 438, 440 (1849)
(warrant); Perkins, The Law of Arrest, 25 lowa L. Rev. 201, 254 (1940). Cf. Pepper v. Mayes,
81 Ky. 673 (1884). It was clear, moreover, that the only element bearing upon the
reasonableness of delay was not such circumstances as the pressing need to conduct further
investigation, but the arresting officer's ability, once the prisoner had been secured, to reach a
magistrate who could issue the needed warrant for further detention. 5 Am. Jur. 2d, Arrest,
supra, §§ 76, 77, 1 Restatement of Torts § 134, Comment b (1934); Keefe v. Hart, 213 Mass.

 
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 47 of 52

476, 482, 100 NE. 558, 559 (1913); Leger v. Warren, 62 Ohio St. 500,57 N.E. 506, 508 (Ohio
1900); Burk v. Howley, 179 Pa. 539, 551, 36.A. 327, 329 (1897). Kirk & Son v. Garrett, 84 Md.
383, 405, 35 A. 1089, 1091 (1896); Simmons v. Vandyke, 138 Ind. 380, 384, 37 N.E. 973, 974
(1894) (dictum); Ocean S. S. Co. v. Williams, supra, at 263; Hayes v. Mitchell, 69 Ala. 452, 455
(1881); Kenerson v. Bacon, 41 Vt_573, 577 (1869); Green v. Kennedy, 48 N_Y. 653, 654 (1871);
Schneider v. McLane, 3 Keyes 568 (NY App. 1867); Annot., 51 L. R. A. 216 (901). Cf. Wheeler
v. Nesbitt, 65 US. 544, 24 HOW 544, 552, 16 L. Ed. 765 (1860). Any detention beyond the
period within which a warrant could have been obtained rendered the officer liable for false
imprisonment. See, e. g., Twilley vy. Perkins, 77 Md. 252, 265, 26 A. 286, 289 _[**1673] (1893):
Wiggins v. Norton, 83 Ga_148, 152, 9 SE. 607, 608-609 (1889); Brock v. Stimson, 108 Mass.
520 (1871); Annot., 98 A. L. R. 2d 966 (1964).

Since the Court's opinion hangs so much upon Gerstein, it is worth quoting the allegedly
relevant passage in its entirety.

"Although we conclude that the Constitution does not require an adversary determination of
probable cause, we recognize that state systems of criminal procedure vary widely. There is no
single preferred pretrial procedure, and the nature of the probable cause determination usually
will be shaped to accord with a State's pretrial procedure viewed as a whole. While we limit our
holding to the precise requirement of the Fourth Amendment, we recognize the desirability of
flexibility and experimentation by the States. It may be found desirable, for example, to make
the probable cause determination at the suspect's first appearance before a judicial officer, . . . or
the determination may be incorporated into the procedure for setting bail or fixing other
conditions of pretrial release. In some States, existing procedures may satisfy the requirement of
the Fourth Amendment. Others may require only minor adjustment, such as acceleration of
existing preliminary hearings. Current proposals for criminal procedure reform suggest other
ways of testing probable cause for detention. Whatever procedure a State may adopt, it must
provide a fair and reliable determination of probable cause as a condition for any significant
pretrial restraint of liberty, and this determination must be made by a judicial officer either
before or promptly after arrest." 420 U.S. at 123-125 (footnotes omitted; emphasis added).

The Court's holding today rests upon the statement that "we recognize the desirability of
flexibility and experimentation.” But in its context that statement plainly refers to the nature of
the hearing and not to its timing. That the timing is a given and a constant is plain from the
italicized phrases, especially that which concludes the relevant passage. The timing is
specifically addressed in the previously quoted passage of the opinion, which makes clear that
"promptly after arrest" means upon completion of the "administrative steps incident to arrest."

Of course even if the implication of the dictum in Gerstein were what the Court says, that would
be poor reason for keeping a wrongfully arrested citizen in jail contrary to the clear dictates of
the Fourth Amendment. What is most revealing of the frailty of today's opinion is that it relies
upon nothing but that implication from a dictum, plus its own (quite irrefutable because entirely
value laden) "balancing" of the competing demands of the individual and the State. With respect
to the point at issue here, different times and different places -- even highly liberal times and
places -- have struck that balance in different ways. Some Western democracies currently permit
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 48 of 52

the executive a period of detention without impartially adjudicated cause. In England, for
example, the Prevention of Terrorism Act 1989, $§ 14(4), 5, permits suspects to be held without
presentation and without charge for seven days. 12 Halsbury's Stat. 1294 (4th ed. 1989). It was
the purpose of the Fourth Amendment to put this matter beyond time, place, and judicial
predilection, incorporating the traditional common-law guarantees against unlawful arrest. The
Court says not a word about these guarantees, and they are determinative. Gerstein's approval of
a "brief period" of delay to accomplish "administrative steps incident to an arrest" is already a
questionable extension of the traditional formulation, though it probably has little practical effect
and can perhaps be justified on de minimis grounds. To expand Gerstein, however, into an
authorization for 48-hour detention related neither to the obtaining of a magistrate nor the
administrative "completion" of the arrest seems to me utterly unjustified. Mr. McLaughlin was
entitled to have a prompt impartial determination that there was reason to deprive him of his
liberty -- not according to a schedule that suits the State's convenience in piggybacking various
proceedings, but as soon as his arrest was completed and the magistrate could be procured.

I have finished discussing what I consider the principal question in this case, which is what
factors determine whether the post-arrest determination of probable cause has been (as the
Fourth Amendment requires) "reasonably prompt." The Court and I both accept two of those
factors, completion of the administrative steps incident to arrest and arranging for a magistrate's
probable-cause determination. Since we disagree, however, upon a third factor -- the Court
believing, as I do not, that "combining" the determination with other proceedings justifies a
delay -- we necessarily disagree as well on the subsequent question, which can be described as
the question of the absolute time limit. Any determinant of "reasonable promptness" that is
within the control of the State (as the availability of the magistrate, the personnel and facilities
for completing administrative procedures incident to arrest, and the timing of “combined
procedures" all are) must be restricted by some outer time limit, or else the promptness
guarantee would be worthless. If, for example, it took a full year to obtain a probable-cause
determination in California because only a single magistrate had been authorized to perform that
function throughout the State, the hearing would assuredly not qualify as "reasonably prompt."
At some point, legitimate reasons for delay become illegitimate.

I do not know how the Court calculated its outer limit of 48 hours. I must confess, however, that
I do not know how I would do so either, if 1 thought that one justification for delay could be the
State's "desire to combine." There are no standards for "combination," and as we acknowledged
in Gerstein the various procedures that might be combined "vary widely" from State to State.
420 U.S. at 123. So as far as I can discern (though I cannot pretend to be able to do better), the
Court simply decided that, given the administrative convenience of "combining," it is not so bad
for an utterly innocent person to wait 48 hours in jail before being released.

With one exception, no federal court considering the question has regarded 24 hours as an
inadequate amount of time to complete arrest procedures, and with the same exception every
court actually setting a limit for a probable-cause determination based on those procedures has
selected 24 hours. (The exception would not count Sunday within the 24-hour limit.) See
Bernard v. Palo Alto, 699 F.2d at 1025; McGill v. Parsons, 532 F.2d 484, 485 (CA5 1976);
Sanders v. Houston, 543 F. Supp. at 701-703; Lively v. Cullinane, 451 F. Supp. at 1003-1004.
Cf Dommer v. Hatcher, 427 F. Supp. 1040, 1046 (ND Ind_ 1975) (24-hour maximum, 48 if
Sunday included), rev'd in part, 653 F.2d 289 (CA7 1981). See also Gramenos v. Jewel

10
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 49 of 52

Companies, Inc., 797 F.2d at 437 (four hours "requires explanation"); Brandes, Post-Arrest
Detention and the Fourth Amendment: Refining the Standard of Gerstein v. Pugh, 22 Colum. J.
L. & Soc. Prob. 445, 474-475 (1989). Federal courts have reached a similar conclusion in
applying Federal Rule of Criminal Procedure 5(a), which requires presentment before a federal
magistrate "without unnecessary delay." See, ¢. g, Thomas, The Poisoned Fruit of Pretrial
Detention, 61 N.Y. U_L. Rev. 413, 450, n.238 (1986) (citing cases). And state courts have
similarly applied a 24-hour limit under state statutes requiring presentment without
“unreasonable delay." New York, for example, has concluded that no more than 24 hours is
necessary from arrest to arraignment, People ex rel. Maxian v. Brown, 164 A.D.2d at 62-64, 561
N.Y.S.2d at 421-422. Twenty-nine States have statutes similar to New York's, which require
either presentment or arraignment “without unnecessary delay" or "forthwith"; eight States
explicitly require presentment or arraignment within 24 hours; and only seven States have
statutes explicitly permitting a period longer than 24 hours. Brandes, supra_at 478, n.230. Since
the States requiring a probable-cause hearing within 24 hours include both New York and
Alaska, it is unlikely that circumstances of population or geography demand a longer period.
Twenty-four hours is consistent with the American Law Institute's Model Code. ALI, Model
Code of Pre-Arraignment Procedure § 310.1 (1975). And while the American Bar Association
in its proposed rules of criminal procedure initially required that presentment simply be made
"without unnecessary delay," it has recently concluded that no more than six hours should be
required, except at night. Uniform Rules of Criminal Procedure, 10 U_L. A. App., Criminal
Justice Standard 10-4.1 (Spec. Pamph. 1987).

 

A few weeks before issuance of today's opinion there appeared in the Washington Post the story
of protracted litigation arising from the arrest of a student who entered a restaurant in
Charlottesville, Virginia, one evening, to look for some friends. Failing to find them, he tried to
leave -- but refused to pay a $ 5 fee (required by the restaurant's posted rules) for failing to
return a red tab he had been issued to keep track of his orders. According to the story, he "was
taken by police to the Charlottesville jail" at the restaurant's request. “There, a magistrate
refused to issue an arrest warrant," and he was released. Washington Post, Apr. 29, 1991, p. 1.
That is how it used to be; but not, according to today's decision, how it must be in the future. If
the Fourth Amendment meant then what the Court says it does now, the student could lawfully
have been held for as long as it would have taken to arrange for his arraignment, up to a
maximum of 48 hours.

Extended Restraint of Liberty Over 48 Hours:

If the government wishes to detain an arrested suspect pending further proceedings (rather than
let the suspect go in the meantime), the Fourth Amendment adds an additional requirement to the
government's tasks. In Gerstein v. Pugh, 420 U.S. 103, 114, 43 L. Ed. 2d 54, 95 S. Ct. 854
(1975), the Supreme Court held that "the Fourth Amendment requires a judicial determination of
probable cause as a prerequisite to extended restraint of liberty following arrest." When an arrest
has been made subject to a warrant, a judicial determination of probable cause has already been
made as a prerequisite to obtaining the arrest warrant. In the case of warrantless arrests,
however, there has been no pre-arrest probable cause determination by a judicial officer. In such
cases, the Court has held that to detain the suspect pending further proceedings, the government

1]
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 50 of 52

must obtain--within 48 hours of the arrest--a probable cause determination by a judicial officer.
County of Riverside v. McLaughlin, 500 U.S. 44, 56114 L. Ed. 2d 49, 111 S. Ct. 1661 (1991).
the courts and arresting officers knew this was conducted in “bad-faith” and still attempted to
proceed but the state proceeded outside of Fourth Amendment requirements by not determining
probability within 48-Hours, this lead to a (6) six day restraint of liberty which compelled
Valdez to post bond without a duly arraignment to determine probable cause and set a bond;
Valdez posted bond on approx. 08/06/20. Now the second restraint of liberty occurred with
additional charges while Valdez was out on bond for CF-20-3454, Valdez encountered more
contact with law enforcement which lead to a warrantless arrest on approx. 08/28/20 under case
number CF-20-3845 Criminal charges was not filed until 09/03/20 and Valdez was not arraigned
until approx. 09/04/20 approx. (7) seven days after the warrantless arrest failing to protect the
48-Hour restraint of liberty without the probable cause determination by the judge. Officers
failed to meet Fourth Amendment probable cause requisites to establish the warrantless arrest,
the courts lacks jurisdiction to prosecute failing to promptly provide a probable cause
arraignment within 48-Hours under Gerstein and McLaughlin requirements Valdez was arrested
without a warrant on approx. 08/28/20 and Valdez did not get arraigned to determine such cause
for arrest until approx. 09/04/20 in front of Judge David Guten approx. (7) seven days exceeding
the 48-Hour requirement this violated Valdez guaranteed insurance under Fourth Amendment
and Okla. Const. Art. II Sec. 30 safeguards.

Investigating officers went under Oklahoma provisions during this arrest because the officers
did not see Valdez commit or attempt a public offense in the officers presence. See 22 Oki. St. §
196.

Under both federal and state constitutional law, all warrantless seizures are presumptively
unreasonable. U.S. Const. amends. JV, XIV; Katz v. United States, 389 U.S. 347, 357, 88 S.Ct.
507, 514, 19 L.Ed 2d 576 (1967); Okla. Const. art. If, § 30; Lucas v. State, 704 P.2d 1141, 1143
(Okl.Cr. 1985). An arrest is a "seizure" within the constitutional prohibition against
unreasonable seizures. See Terry v. Ohio, 392 U.S. 1, 16, 88 S.Ct. 1868, 1877, 20 L.Ed 2d 889
(1968). When a warrantless arrest is challenged, the State carries the burden of proving that the
arrest was lawful. Leigh v. State, 587 P.2d 1379, 1383 (Okl.Cr. 1978); Greene v. State, 508 P.2d
1095, 1100 (Okl.Cr.App. 1973). (Citing Tomlin v. State of Oklahoma, 869 P.3d 334 (1994).

Defendant contends that, because the Constitution requires a probable cause determination when
the government seeks to detain a warrantless arrestee pending further proceedings, the Rules that
deal with probable cause to arrest must govern both situations. Defendant seeks support for his
position in the Supreme Court's decision in Giordenello v. United States, 357 U.S. 480, 2 L. Ed.
2d 1503, 78S. Ct. 1245 (1958). In Giordenello, the Court held that the Federal Rules of
Criminal Procedure:

 

must be read in light of the constitutional requirements they implement. The language of the
Fourth Amendment . . . of course applies to arrest as well as search warrants. The protection
afforded by these Rules, when they are viewed against their constitutional background, is that
the inferences from the facts which lead to the complaint ". . . be drawn by a neutral and
detached magistrate instead of being judged by the officer engaged in the often competitive
enterprise of ferreting out crime." Johnson v. United States, 333 U.S. 10, 14, 92 L. Ed. 436, 68 S.
Ct. 367 [11948)]. The purpose of the complaint, then, is to enable the appropriate magistrate,
here a Commissioner, to determine whether the "probable cause" required to support a warrant

12
Case 4:20-cv-00620-JED-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 51 of 52

exists. The Commissioner must judge for himself the persuasiveness of the facts relied on by a
complaining officer to show probable cause.

The purpose of a complaint is to ensure that no suspect is arrested without probable cause._/d. at
485-86. The purpose of a McLaughlin determination is to ensure that no warrantless arrestee is
detained, pending further proceedings, without probable cause. 500 U.S. at 53.

The Supreme Court held in Gerstein that the constitutional standard for probable cause is the
same whether the government seeks to detain an arrestee pending further proceedings or to
obtain an arrest warrant. 420 U.S. at 120. Accordingly, a probable cause determination for
purposes of detention pending further proceedings must be supported by an oath or affirmation.
Although a complaint establishing probable cause might satisfy both purposes, the defense found

statutory basis in 22 Okl. St. § 749, 22 Okl. St. § 3007, and J2 Okl. St. § 2803(8)(A)(B)(C)(D)(E)
to establish that it is impermissible for the government to proceed in the pre-arrest probable
cause determination, failing to uphold the legislative policies listed to support probable cause.

The state has a 48-hour window under McLaughlin to determine the warrantless arrest is
supported by probable cause and the arresting officer also has to satisfy the Gerstein requirement
which is based upon a probable cause determination for purposes of detention pending further
proceedings that must be supported by an oath or affirmation. In Gerstein the Supreme Court
held that the probable cause standard is the same procedure to detain an arrestee pending further
proceedings or to obtain an arrest warrant, the defense has numerous cases that explain the
importance of sworn depositions, affidavits, and oral testimony to satisfy probable cause; officers
used hearsay that lacked personal knowledge when issuing such complaint to justify the
warrantless arrest for Valdez, officers never obtained sworn depositions, affidavits, or testimony
to support the probable cause determination. Arresting officers held Valdez for (6) six days for
the matter of CF-20-3454 compelling Valdez to post bond without arraignment and approx. (7)
seven days in the matter of CF-20-3845 before a probability arraignment was provided, this
failed to satisfy the McLaughlin and Gerstein standard because it was more than (48) hours and
officers filed hearsay information which does not satisfy the probable cause determination, the
following cases and statutory policies explain the arresting officers and prosecution lacked
probable cause under the Fourth Amendment and Okla. Const. Art. I Sec. 30 rights:

If arresting officers consider this warrantless arrest a rule of practice absent exigent
circumstances it cannot rely on good-faith due to it constituting corruption. Any excuse
prosecutors or arresting officers attempt to conspire outside of constitutional standards will
never prevail over Valdez Fourth Amendment constitutional rights. Further, “A rule of practice
must not be allowed for any technical reason to prevail over a constitutional right.” See Gouled
v, United States, 255 U.S. 298, 313 41 S. Ct. 261, 65 L. Ed 647; quoted and approved in Agnello
v. United States, 269 U.S. 20, 34, 35, 46 S. Ct. 4, 7, 70 L.Ed. 145.

13
-D-JFJ Document 1 Filed in USDC ND/OK on 12/01/20 Page 52 of 52 —

seem
——
—
—
—a
—
—
=
=
—
=
Sere
oe
ene
oes
——
—
—
—
—
—
—

 
